 



Exhibit 10(r)
LNB BANCORP, INC.
AND
REGISTRAR AND TRANSFER COMPANY
Rights Agreement
Dated as of October 24, 2000
TABLE OF CONTENTS

              Section         Page   1.  
Certain Definitions
    1      
 
        2.  
Appointment of Rights Agent
    5      
 
        3.  
Issuance of Rights Certificates
    5      
 
        4.  
Form of Rights Certificates
    7      
 
        5.  
Countersignature and Registration
    7      
 
        6  
Transfer, Split-up, Combination and Exchange of Rights Certificates; Mutilated,
Destroyed, Lost or Stolen Rights Certificates
    8      
 
        7.  
Exercise of Rights; Purchase Price; Expiration Date of Rights
    9      
 
        8.  
Cancellation and Destruction of Rights Certificates
    10      
 
        9.  
Reservation and Availability of Capital Stock
    11      
 
        10.  
Preferred Shares Record Date
    12      
 
        11.  
Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights
    12      
 
        12.  
Certificate of Adjusted Purchase Price or Number of Shares
    20      
 
        13.  
Consolidation, Merger or Sale or Transfer of Assets or Earning Power
    20      
 
        14  
Fractional Rights and Fractional Shares
    23      
 
        15.  
Rights of Action
    23      
 
        16.  
Agreement of Rights Holders
    24      
 
        17.  
Rights Certificate Holder Not Deemed a Shareholder
    24      
 
        18.  
Concerning the Rights Agent
    25  

 



--------------------------------------------------------------------------------



 



              Section         Page   19.  
Merger or Consolidation or Change of Name of Rights Agent
    25      
 
        20.  
Duties of Rights Agent
    26      
 
        21.  
Change of Rights Agent
    28      
 
        22.  
Issuance of New Rights Certificates
    28      
 
        23.  
Redemption and Termination
    29      
 
        24.  
Notice of Certain Events
    30      
 
        25.  
Notices
    31      
 
        26.  
Supplements and Amendments
    31      
 
        27.  
Successors
    32      
 
        28.  
Determinations and Actions by the Board of Directors, etc.
    32      
 
        29.  
Benefits of This Agreement
    32      
 
        30.  
Severability
    32      
 
        31.  
Governing Law
    33      
 
        32.  
Counterparts
    33      
 
        33.  
Descriptive Headings
    33  

Exhibit A — Form of Amended Articles of Incorporation
Exhibit B — Form of Rights Certificate
Exhibit C — Form of Summary of Rights
RIGHTS AGREEMENT
RIGHTS AGREEMENT, dated as of October 24, 2000 (the “Agreement”), between LNB
Bancorp, Inc., an Ohio corporation (the “Company”), and Registrar and Transfer
Company, a New Jersey corporation (the “Rights Agent”).
WITNESSETH
WHEREAS, on October 24, 2000 (the “Rights Dividend Declaration Date”), the Board
of Directors of the Company authorized and declared a dividend distribution of
one Right for each Common Share (as hereinafter defined) of the Company
outstanding at the close of

 



--------------------------------------------------------------------------------



 



business on November 6, 2000 (the “Record Date”), and has authorized the
issuance of one Right (as such number may hereinafter be adjusted pursuant to
the provisions of Section 11(o) hereof) for each Common Share of the Company
issued between the Record Date (whether originally issued or delivered from the
Company’s treasury) and the Distribution Date (as hereinafter defined), each
Right representing the right to purchase one one-hundredth of a Series A Voting
Preferred Share of the Company having the rights, powers and preferences set
forth in the form of Amended Articles of Incorporation of the Company attached
hereto as Exhibit A, upon the terms and subject to the conditions hereinafter
set forth (the “Rights”);
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:
     Section 1. Certain Definitions. For purposes of this Agreement, the
following terms have the meanings indicated:
          (a) “Act” shall mean the Securities Act of 1933.
          (b) “Acquiring Person” shall mean any Person who or which, together
with all Affiliates and Associates of such Person, shall be the Beneficial Owner
of 15% or more of the Common Shares then outstanding, but shall not include the
Company, any Subsidiary of the Company, any employee benefit plan of the Company
or of any Subsidiary of the Company, or any Person or entity organized,
appointed or established by the Company for or pursuant to the terms of any such
plan. Notwithstanding the foregoing, no Person shall become an Acquiring Person
solely as the result of an acquisition of Common Shares by the Company which, by
reducing the number of shares outstanding, increases the proportionate number of
shares beneficially owned by such Person, together with all Affiliates and
Associates of such Person, to 15% or more of the Common Shares then outstanding;
provided, however, that if a Person who would be an Acquiring Person but for
this sentence, or such Person’s Affiliates or Associates, shall thereafter
become, as a result of actions taken by such Person
or its Affiliates or Associates, the Beneficial Owner of additional Common
Shares equal to 1.0% or more of the then outstanding Common Shares, then such
Person shall thereupon be deemed to be an Acquiring Person.
          (c) “Adjustment Shares” shall have the meaning set forth in
Section 11(a)(ii) hereof.
          (d) “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and in
effect on the date of this Agreement.
          (e) A Person shall be deemed the “Beneficial Owner” of, and shall be
deemed to “beneficially own,” any securities:

 



--------------------------------------------------------------------------------



 



               (i) which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to acquire (whether such right
is exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of, or to “beneficially own,” (A) securities tendered pursuant to a
tender or exchange offer made by such Person or any of such Person’s Affiliates
or Associates until such tendered securities are accepted for purchase or
exchange, or (B) securities issuable upon exercise of Rights at any time prior
to the occurrence of a Triggering Event, or (C) securities issuable upon
exercise of Rights from and after the occurrence of a Triggering Event which
Rights were acquired by such Person or any of such Person’s Affiliates or
Associates prior to the Distribution Date or pursuant to Section 3(a) or
Section 22 hereof (the “Original Rights”) or pursuant to Section 11(a)(i) hereof
in connection with an adjustment made with respect to any Original Rights;
               (ii) which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule 13d-3 of the General
Rules and Regulations under the Exchange Act as in effect on the date of this
Agreement), including pursuant to any agreement, arrangement or understanding,
whether or not in writing; provided, however, that a Person shall not be deemed
the “Beneficial Owner” of, or to “beneficially own,” any security under this
subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if such agreement, arrangement or understanding: (A) arises
solely from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not also
then reportable by such Person on Schedule 13D or Schedule 13G under the
Exchange Act (or any comparable or successor report); or
               (iii) which are beneficially owned, directly or indirectly, by
any other Person (or any Affiliate or Associate thereof) with which such Person
(or any of such Person’s Affiliates or Associates) has any agreement,
arrangement or understanding (whether or not in writing), to act together for
the purpose of acquiring, holding, voting (except pursuant to a revocable proxy
as described in the proviso to subparagraph (ii)of this paragraph (d)) or
disposing of any voting securities of the Company; provided, however, that
nothing in this paragraph (d) shall cause a person engaged in business as an
underwriter of securities to be the “Beneficial Owner” of, or to “beneficially
own,” any securities acquired through such person’s participation in good faith
in a firm commitment underwriting until the expiration of forty days after the
date of such acquisition.
     Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, no Person shall be deemed to be the Beneficial Owner of, or to
beneficially own, any security Beneficially

 



--------------------------------------------------------------------------------



 



Owned by another Person solely by reason of any agreement, arrangement or
understanding with such other Person relating to the solicitation of revocable
proxies made pursuant to, and in accordance with, the applicable provisions of
the General Rules and Regulations
under the Exchange Act, provided that such other Person retains the right at any
time to withdraw from, revoke or terminate any such agreement, arrangement or
understanding and further provided that such Persons would not otherwise be
deemed to be a group under Section 13(d) of the Exchange Act or otherwise be
deemed to be acting in concert.
          (f) “Business Day” shall mean any day other than a Saturday, Sunday or
a day on which banking institutions in the State of Ohio are authorized or
obligated by law or executive order to close.
          (g) “Close of business” on any given date shall mean 5:00 P.M.,
Lorain, Ohio time, on such date; provided however, that if such date is not a
Business Day it shall mean 5:00 P.M., Lorain, Ohio time, on the next succeeding
Business Day.
          (h) “Common Shares,” each a “Common Share,” shall mean the common
shares, par value $1.00 per share, of the Company, except that “Common Shares”
when used with reference to any Person other than the Company shall mean the
capital stock of such Person with the greatest aggregate voting power, or the
equity securities or other equity interest having power to control or direct the
management, of such Person.
          (i) “Current market price” shall have the meaning set forth in
Section 11(d)(i) hereof.
          (j) “Current Value” shall have the meaning set forth in
Section 11(a)(iii) hereof.
          (k) “Distribution Date” shall have the meaning set forth in Section
3(a) hereof.
          (l) “Exchange Act” shall have the meaning set forth in Section l(d)
hereof.
          (m) “Expiration Date” shall have the meaning set forth in Section 7(a)
hereof.
          (n) “Final Expiration Date” shall mean the close of business on
October 23, 2010.
          (o) “NASDAQ” shall have the meaning set forth in Section 11(d)(i)
hereof.
          (p) “Original Rights” shall have the meaning set forth in Section
l(d)(i) hereof.
          (q) “Person” shall mean any individual, firm, corporation, partnership
or other entity.
          (r) “Preferred Shares,” each a “Preferred Share,” shall mean shares of
Series A Voting Preferred Shares, no par value, of the Company and, to the
extent that there is not a sufficient number of

 



--------------------------------------------------------------------------------



 




Series A Voting Preferred Shares authorized to permit the full exercise of the
Rights, any other series of Preferred Shares, no par value, of the Company
designated for such purpose containing terms substantially similar to the terms
of the Series A Voting Preferred Shares.
          (s) “Preferred share equivalents” shall have the meaning set forth in
Section 11(a)(iii) hereof.
          (t) “Principal Party” shall have the meaning set forth in Section
13(b) hereof.
          (u) “Purchase Price” shall have the meaning set forth in Section 4(a)
hereof.
          (v) “Record Date” shall have the meaning set forth in the WHEREAS
clause at the beginning of this Agreement.
          (w) “Redemption Price” shall have the meaning set forth in Section
23(a) hereof.
          (x) “Rights” shall have the meaning set forth in the WHEREAS clause at
the beginning of this Agreement.
          (y) “Rights Certificates” shall have the meaning set forth in Section
3(a) hereof.
          (z) “Rights Dividend Declaration Date” shall have the meaning set
forth in Section 3(a) hereof.
          (aa) “Section 11(a)(ii) Event” shall have the meaning set forth in
Section 11(a)(ii) hereof.
          (bb) “Section 11(a)(ii) Trigger Date” shall have the meaning set forth
in Section 11(a)(iii) hereof.
          (cc) “Section 13 Event” shall mean any event described in clause (x),
(y) or (z) of Section 13(a) hereof .
          (dd) “Spread” shall have the meaning set forth in Section 11(a)(iii)
hereof.
          (ee) “Share Acquisition Date” shall mean the first date of a public
announcement (which, for purposes of this definition, shall include, without
limitation, a report filed pursuant to Section 13(d) under the Exchange Act) by
the Company or an Acquiring Person that an Acquiring Person has become such.
          (ff) “Subsidiary” shall mean, with reference to any Person, any
corporation or financial institution of which an amount of voting securities
sufficient to elect at least a majority of the directors of such corporation or
financial institution is beneficially owned, directly or indirectly, by such
Person, or otherwise controlled by such Person.
          (gg) “Substitution Period” shall have the meaning set forth in
Section 11(a)(iii) hereof.

 



--------------------------------------------------------------------------------



 



          (hh) “Trading Day” shall have the meaning set forth in
Section 11(d)(i) hereof.
          (ii) “Triggering Event” shall mean any Section 11(a)(ii) Event or any
Section 13 Event.
     Section 2. Appointment of Rights Agent. The Company hereby appoints the
Rights Agent to act as agent for the Company and the holders of the Rights (who,
in accordance with Section 3 hereof, shall prior to the Distribution Date also
be the holders of the Common Shares) in accordance with the terms and conditions
hereof, and the Rights Agent hereby accepts such appointment. The Company may
from time to time appoint such Co-Rights Agents as it may deem necessary or
desirable.
     Section 3. Issuance of Rights Certificates.
          (a) Until the earlier of (i) the close of business on the tenth
business day after the Share Acquisition Date or (ii) the close of business on
the tenth business day after the latest of (A) the date that a tender or
exchange offer by any Person (other than the Company, any Subsidiary of the
Company, any employee benefit plan of the Company or of any Subsidiary of the
Company, or any Person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such plan) that, if consummated,
would result in such Person being an Acquiring Person is first published or sent
or given within the meaning of Rule 14d-2(a) of the General Rules and
Regulations under the Exchange Act as in effect on the date hereof, or (B) the
date upon which all regulatory approvals required for the acquisition of shares
pursuant to the tender or exchange offer referred to in clause (A) have been
obtained or waived, or (C) the date upon which any approval required of the
security holders of the Person publishing or sending or giving the tender or
exchange offer referred to in clause (A), for the acquisition of shares pursuant
to such tender or exchange offer, is obtained or waived (the earlier of (i) and
(ii) being herein referred to as the “Distribution Date”), (x) the Rights will
be evidenced (subject to the provisions of paragraph (b) of this Section 3) by
the certificates for the Common Shares registered in the names of the holders of
the Common Shares (which certificates for Common Shares shall be deemed also to
be certificates for Rights) and not by separate certificates, and (y) the Rights
will be transferable only in connection with the transfer of the underlying
Common Shares (including a transfer to the Company). As soon as practicable
after the Distribution Date, the Rights Agent will send by first-class, insured,
postage prepaid mail, to each record holder of the Common Shares as of the close
of business on the Distribution Date, at the address of such holder shown on the
records of the Company, one or more rights certificates, in substantially the
form of Exhibit B hereto (the “Rights Certificates”), evidencing one Right for
each of the Common Shares so held, subject to adjustment as provided herein. In
the event that an adjustment in the number of Rights per Common Share has been
made pursuant to Section 11(o) hereof, at the time of distribution of the Rights
Certificates, the Company shall make the necessary and appropriate rounding
adjustments (in accordance with Section 14(a) hereof) so that Rights
Certificates representing only whole numbers of Rights are distributed and cash
is paid in lieu of any fractional Rights. As of and after the

 



--------------------------------------------------------------------------------



 



Distribution Date, the Rights will be evidenced solely by such Rights
Certificates.
          (b) As promptly as practicable following the Record Date, the Company
will send a copy of a Summary of Rights to Purchase Preferred Shares, in
substantially the form attached hereto as Exhibit C, by first-class, postage
prepaid mail, to each record holder of the Common Shares as of the close of
business on the Record Date, at the address of such holder shown on the records
of the Company. With respect to certificates for the Common Shares outstanding
as of the Record Date, until the Distribution Date, the Rights will be evidenced
by such certificates for the Common Shares and the registered holders of the
Common Shares shall also be the registered holders of the associated Rights.
Until the earlier of the Distribution Date or the Expiration Date the transfer
of any certificates representing Common Shares in respect of which Rights have
been issued shall also constitute the transfer of the Rights associated with
such Common Shares.
          (c) Rights shall be issued in respect of all Common Shares which are
issued after the Record Date but prior to the earlier of the Distribution Date
or the Expiration Date. Certificates representing such Common Shares shall also
be deemed to be certificates for Rights, and shall bear the following legend:
          This certificate also evidences and entitles the holder hereof to
certain Rights as set forth in the Rights Agreement between LNB Bancorp, Inc.
(the “Company”) and Registrar and Transfer Company (the “Rights Agent”) dated as
of October 24, 2000 (the “Rights Agreement”), the terms of which are hereby
incorporated herein by reference and a copy of which is on file at the principal
offices of the Company. Under certain circumstances, as set forth in the Rights
Agreement, such Rights will be evidenced by separate certificates and will no
longer be evidenced by this certificate. The Company will mail to the holder of
this certificate a copy of the Rights Agreement, as in effect on the date of
mailing, without charge promptly after receipt of a written request therefor.
Under certain circumstances set forth in the Rights Agreement, Rights issued to,
or held by, any Person who is, was or becomes an Acquiring Person or any
Affiliate or Associate thereof (as such terms are defined in the Rights
Agreement), whether currently held by or on behalf of such Person or by any
subsequent holder, may become null and void.
          With respect to such certificates containing the foregoing legend,
until the earlier of (i) the Distribution Date or (ii) the Expiration Date, the
Rights associated with the Common Shares represented by such certificates shall
be evidenced by such certificates alone and registered holders of Common Shares
shall also be the registered holders of the associated Rights, and the transfer
of any of such certificates shall also constitute the transfer of the Rights
associated with the Common Shares represented by such certificates.
     Section 4. Form of Rights Certificates.
          (a) The Rights Certificates (and the forms of election to purchase and
of assignment to be printed on the reverse thereof)

 



--------------------------------------------------------------------------------



 



shall each be substantially in the form set forth in Exhibit B hereto and may
have such marks of identification or designation and such legends, summaries or
endorsements printed thereon as the Company may deem appropriate and as are not
inconsistent with the provisions of this Agreement, or as may be required to
comply with any applicable law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any stock exchange on which the Rights
may from time to time be listed, or to conform to usage. Subject to the
provisions of Section 11 and Section 22 hereof, the Rights Certificates,
whenever distributed, shall be dated as of the Record Date and on their face
shall entitle the holders thereof to purchase such number of one one-hundredths
of a Preferred Share as shall be set forth therein at the price set forth
therein (such exercise price per one one-hundredth of a share, the “Purchase
Price”), but the amount and type of securities purchasable upon the exercise of
each Right and the Purchase Price thereof shall be subject to adjustment as
provided herein.
          (b) Any Rights Certificate issued pursuant to Section 3(a) or
Section 22 hereof that represents Rights beneficially owned by any Person known
to be: (i) an Acquiring Person or any Associate or Affiliate of an Acquiring
Person; (ii) a transferee of an Acquiring Person (or of any such Associate or
Affiliate) who becomes a transferee after the Acquiring Person becomes such; or
(iii) a transferee of an Acquiring Person (or of any such Associate or
Affiliate) who becomes a transferee prior to or concurrently with the Acquiring
Person becoming such and receives such Rights pursuant to either (A) a transfer
(whether or not for consideration) from the Acquiring Person (or from any such
Associate or Affiliate) to holders of equity interests in such Acquiring Person
(or in any such Associate or Affiliate) or to any Person with whom such
Acquiring Person (or any such Associate or Affiliate) has any continuing
agreement, arrangement or understanding regarding the transferred Rights or (B)
a transfer which the Board of Directors of the Company has determined is part of
a plan, arrangement or understanding which has as a primary purpose or effect
avoidance of Section 7(e) hereof, and any Rights Certificate issued pursuant to
Section 6 or Section 11 hereof upon transfer, exchange, replacement or
adjustment of any other Rights Certificate referred to in this sentence, shall
when issued contain (to the extent feasible in the circumstances) the following
legend, modified as applicable to apply to such Person:
          The Rights represented by this Rights Certificate are or were
beneficially owned by a Person who was or became an Acquiring Person or an
Affiliate or Associate of an Acquiring Person (as such terms are defined in the
Rights Agreement). Accordingly, this Rights Certificate and the Rights
represented hereby may become null and void in the circumstances specified in
Section 7(e) of such Agreement.
     Section 5. Countersignature and Registration.
          (a) The Rights Certificates shall be executed on behalf of the Company
by its Chairman of the Board, its President, or any Vice President, either
manually or by facsimile signature, and shall have affixed thereto the Company’s
seal or a facsimile thereof which shall be attested by the Treasurer or an
Assistant Treasurer or by the Secretary or an Assistant Secretary of the
Company, either

 



--------------------------------------------------------------------------------



 




manually or by facsimile signature. The Rights Certificates shall be manually
countersigned by the Rights Agent and shall not be valid for any purpose unless
so countersigned. In case any officer of the Company who shall have signed any
of the Rights Certificates shall cease to be such officer of the Company before
countersignature by the Rights Agent and issuance and delivery by the Company,
such Rights Certificates, nevertheless, may be countersigned by the Rights Agent
and issued and delivered by the Company with the same force and effect as though
the person who signed such Rights Certificates had not ceased to be such officer
of the Company; and any Rights Certificates may be signed on behalf of the
Company by any person who, at the actual date of the execution of such Rights
Certificate, shall be a proper officer of the Company to sign such Rights
Certificate, although at the date of the execution of this Rights Agreement any
such person was not such an officer.
          (b) Following the Distribution Date, the Rights Agent will keep or
cause to be kept, at its office designated as the appropriate place for
surrender of Rights Certificates upon exercise or transfer, books for
registration and transfer of the Rights Certificates issued hereunder. Such
books shall show the names and addresses of the respective holders of the Rights
Certificates, the number of Rights evidenced on its face by each of the Rights
Certificates and the certificate number and the date of each of the Rights
Certificates.
     Section 6. Transfer, Split-up, Combination and Exchange of Rights
Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates.
          (a) Subject to the provisions of Section 4(b), Section 7(e) and
Section 14 hereof, at any time after the close of business on the Distribution
Date, and at or prior to the close of business on the Expiration Date, any
Rights Certificate or Certificates may be transferred, split up, combined or
exchanged for another Rights Certificate or Certificates, entitling the
registered holder to purchase a like number of one one-hundredths of a Preferred
Share (or other securities, cash or other assets, as the case may be) as the
Rights Certificate or Certificates surrendered then entitled such holder (or
former holder in the case of a transfer) to purchase. Any registered holder
desiring to transfer, split up, combine or exchange any Rights Certificate or
Certificates shall make such request in writing delivered to the Rights Agent,
and shall surrender the Rights Certificate or Certificates to be transferred,
split up, combined or exchanged at the office of the Rights Agent designated for
such purpose. Neither the Rights Agent nor the Company shall be obligated to
take any action whatsoever with respect to the transfer of any such surrendered
Rights Certificate until the registered holder shall have completed and signed
the certificate contained in the form of assignment on the reverse side of such
Rights Certificate and shall have provided such additional evidence of the
identity of the Beneficial Owner or former Beneficial Owner) or Affiliates or
Associates thereof as the Company shall reasonably request. Thereupon the Rights
Agent shall, subject to Section 4(b), Section 7(e) and Section 14 hereof,
countersign and deliver to the Person entitled thereto a Rights Certificate or
Rights Certificates, as the case may be, as so requested. The Company may
require payment of a sum

 



--------------------------------------------------------------------------------



 



sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer, split-up, combination or exchange of Rights
Certificates.
          (b) Upon receipt by the Company and the Rights Agent of evidence
reasonably satisfactory to them of the loss, theft, destruction or mutilation of
a Rights Certificate, and, in case of loss, theft or destruction, of indemnity
or security reasonably satisfactory to them, and reimbursement to the Company
and the Rights Agent of all reasonable expenses incidental thereto, and upon
surrender to the Rights Agent and cancellation of the Rights Certificate if
mutilated, the Company will execute and deliver a new Rights Certificate of like
tenor to the Rights Agent for countersignature and delivery to the registered
owner in lieu of the Rights Certificate so lost, stolen, destroyed or mutilated.
     Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights.
          (a) Subject to Section 7(e) hereof, the registered holder of any
Rights Certificate may exercise the Rights evidenced thereby (except as
otherwise provided herein including, without limitation, the restrictions on
exercisability set forth in Section 9(c), Section 11(a)(iii) and Section 23(a)
hereof) in whole or in part at any time after the Distribution Date upon
surrender of the Rights Certificate, with the form of election to purchase and
the certificate on the reverse side thereof duly executed, to the Rights Agent
at the office of the Rights Agent designated for such purpose, together with
payment of the aggregate Purchase Price with respect to the total number of one
one-hundredths of a Preferred Share (or other securities, cash or other assets,
as the case may be) as to which such surrendered Rights are then exercisable, at
or prior to the earlier of (i) the Final Expiration Date, or (ii) the time at
which the Rights are redeemed as provided in Section 23 hereof (the earlier of
(i) and (ii) being herein referred to as the “Expiration Date”).
          (b) The Purchase Price for each one-hundredth of a Preferred Share
pursuant to the exercise of a Right shall initially be $60 and shall be subject
to adjustment from time to time as provided in Sections 11 and 13(a) hereof and
shall be payable in accordance with paragraph (c) below.
          (c) Upon receipt of a Rights Certificate representing exercisable
Rights, with the form of election to purchase and the certificate duly executed,
accompanied by payment, with respect to each Right so exercised, of the Purchase
Price per one one-hundredth of a Preferred Share (or other shares, securities,
cash or other assets, as the case may be) to be purchased as set forth below and
an amount equal to any applicable transfer tax, the Rights Agent shall, subject
to Section 20(k) hereof, thereupon promptly (i)(A) requisition from any transfer
agent of the Preferred Shares (or make available, if the Rights Agent is the
transfer agent for such shares) certificates for the total number of one
one-hundredths of a Preferred Share to be purchased and the Company hereby
irrevocably authorizes its transfer agent to comply with all such requests, or
(B) if the Company shall have elected to deposit the total number of Preferred
Shares issuable upon exercise of the Rights hereunder with a depositary agent,

 



--------------------------------------------------------------------------------



 



requisition from the depositary agent depositary receipts representing such
number of one one-hundredths of a Preferred Share as are to be purchased (in
which case certificates for the Preferred Shares represented by such receipts
shall be deposited by the transfer agent with the depositary agent) and the
Company will direct the depositary agent to comply with such request,
(ii) requisition from the Company the amount of cash, if any, to be paid in lieu
of fractional shares in accordance with Section 14 hereof, (iii) after receipt
of such certificates or depositary receipts, cause the same to be delivered to
or upon the order of the registered holder of such Rights Certificate,
registered in such name or names as may be designated by such holder, and
(iv) after receipt thereof, deliver such cash, if any, to or upon the order of
the registered holder of such Rights Certificate. The payment of the Purchase
Price (as such amount may be reduced pursuant to Section 11(a)(iii) hereof) may
be made in cash or by certified bank check or money order payable to the order
of the Company. In the event that the Company is obligated to issue other
securities of the Company, pay cash or distribute other property pursuant to
Section 11(a) hereof, the Company will make all arrangements necessary so that
such other securities, cash or other property are available for distribution by
the Rights Agent, if and when appropriate.
          (d) In case the registered holder of any Rights Certificate shall
exercise less than all the Rights evidenced thereby, a new Rights Certificate
evidencing Rights equivalent to the Rights remaining unexercised shall be issued
by the Rights Agent and delivered to, or upon the order of, the registered
holder of such Rights Certificate, registered in such name or names as may be
designated by such holder, subject to the provisions of Section 14 hereof.
          (e) Notwithstanding anything in this Agreement to the contrary, from
and after the first occurrence of a Section 11(a)(ii) Event, any Rights
beneficially owned by (i) an Acquiring Person or an Associate or Affiliate of an
Acquiring Person, (ii) a transferee of an Acquiring Person (or of any such
Associate or Affiliate) who becomes a transferee after the Acquiring Person
becomes such, or (iii) a transferee of an Acquiring Person (or of any such
Associate or Affiliate) who becomes a transferee prior to or concurrently with
the Acquiring Person becoming such and receives such Rights pursuant to either
(A) a transfer (whether or not for consideration) from the Acquiring Person (or
from any such Associate or Affiliate) to holders of equity interests in such
Acquiring Person (or in any such Associate or Affiliate) or to any Person with
whom the Acquiring Person (or any such Associate or Affiliate) has any
continuing agreement, arrangement or understanding regarding the transferred
Rights or (B) a transfer which the Board of Directors of the Company has
determined (whether before or after such transfer) is part of a plan,
arrangement or understanding which has as a primary purpose or effect the
avoidance of this Section 7(e), shall become null and void without any further
action and no holder of such Rights shall have any rights whatsoever with
respect to such Rights, whether under any provision of this Agreement or
otherwise. The Company shall use all reasonable efforts to insure that the
provisions of this Section 7(e) and Section 4(b) hereof are complied with, but
shall have no liability to any holder of Rights Certificates or other Person as
a result of its failure to make any determinations with respect to an Acquiring
Person or any of its respective Affiliates, Associates or transferees hereunder.

 



--------------------------------------------------------------------------------



 



          (f) Notwithstanding anything in this Agreement to the contrary,
neither the Rights Agent nor the Company shall be obligated to undertake any
action with respect to a registered holder upon the occurrence of any purported
exercise as set forth in this Section 7 unless such registered holder shall have
(i) completed and signed the certificate contained in the form of election to
purchase set forth on the reverse side of the Rights Certificate surrendered for
such exercise, and (ii) provided such additional evidence of the identity of the
Beneficial Owner (or former Beneficial Owner) or Affiliates or Associates
thereof as the Company shall reasonably request.
     Section 8. Cancellation and Destruction of Rights Certificates.
     All Rights Certificates surrendered for the purpose of exercise, transfer,
split-up, combination or exchange shall, if surrendered to the Company or any of
its agents, be delivered to the Rights Agent for cancellation or in cancelled
form, or, if surrendered to the Rights Agent, shall be cancelled by it, and no
Rights Certificates shall be issued in lieu thereof except as expressly
permitted by any of the provisions of this Agreement. The Company shall deliver
to the Rights Agent for cancellation, and the Rights Agent shall so cancel, any
other Rights Certificate purchased or acquired by the Company otherwise than
upon the exercise thereof. The Rights Agent shall deliver all cancelled Rights
Certificates to the Company, or shall, at the written request of the Company,
destroy such cancelled Rights Certificates, and in such case shall deliver a
certificate of destruction thereof to the Company.
     Section 9. Reservation and Availability of Capital Stock.
          (a) The Company covenants and agrees that it will cause to be reserved
and kept available out of its authorized and unissued Preferred Shares, the
number of Preferred Shares that, as provided in this Agreement, including
Section 11(a)(iii) hereof, will be sufficient to permit the exercise in full of
all outstanding Rights, provided that, prior to the occurrence of a Triggering
Event, the number of such shares to be reserved shall be only that number as
shall be sufficient for that purpose prior to such an event.
          (b) So long as the Preferred Shares issuable and deliverable upon the
exercise of the Rights may be listed on any national securities exchange or The
NASDAQ Stock Market, the Company shall use its best efforts to cause, from and
after such time as the Rights become exercisable, all shares reserved for such
issuance to be listed on such exchange or The NASDAQ Stock Market upon official
notice of issuance upon such exercise.
          (c) The Company shall use its best efforts to (i) file, as soon as
practicable following the earliest date after the first occurrence of a
Section 11(a )(ii) Event on which the consideration to be delivered by the
Company upon exercise of the Rights has been determined in accordance with
Section 11(a)(iii) hereof, or as soon as is required by law following the
Distribution Date, as the case may be, a registration statement under the Act,
with respect to the securities purchasable upon exercise of the Rights on an
appropriate form, (ii) cause such registration statement to

 



--------------------------------------------------------------------------------



 



become effective as soon as practicable after such filing, and (iii) cause such
registration statement to remain effective (with a prospectus at all times
meeting the requirements of the Act) until the earlier of (A) the date as of
which the Rights are no longer exercisable for such securities, and (B) the date
of the expiration of the Rights. The Company will also take such action as may
be appropriate under, or to ensure compliance with, the securities or “blue sky”
laws of the various states in connection with the exercisability of the Rights.
The Company may temporarily suspend, for a period of time not to exceed ninety
(90) days after the date set forth in clause (i) of the first sentence of this
Section 9(c), the exercisability of the Rights in order to prepare and file such
registration statement and permit it to become effective. Upon any such
suspension, the Company shall issue a public announcement stating that the
exercisability of the Rights has been temporarily suspended, as well as a public
announcement at such time as the suspension is no longer in effect.
Notwithstanding any provision of this Agreement to the contrary, the Rights
shall not be exercisable in any jurisdiction, unless the requisite qualification
in such jurisdiction shall have been obtained and until a registration statement
has been declared effective.
          (d) The Company covenants and agrees that it will take all such action
as may be necessary to ensure that all one one-hundredths of a Preferred Share
delivered upon exercise of Rights shall, at the time of delivery of the
certificates for such shares (subject to payment of the Purchase Price), be duly
and validly authorized and issued and fully paid and non-assessable.
          (e) The Company further covenants and agrees that it will pay when due
and payable any and all federal and state transfer taxes and charges which may
be payable in respect of the issuance or delivery of the Rights Certificates and
of any certificates for a number of one one-hundredths of a Preferred Share (or
other securities, as the case may be) upon the exercise of Rights. The Company
shall not, however, be required to pay any transfer tax which may be payable in
respect of any transfer or delivery of Rights Certificates to a Person other
than, or the issuance or delivery of a number of one one-hundredths of a
Preferred Share (or other securities, as the case may be) in respect of a name
other than that of, the registered holder of the Rights Certificates evidencing
Rights surrendered for exercise or to issue or deliver any certificates for a
number of one one-hundredths of a Preferred Share (or other securities, as the
case may be) in a name other than that of the registered holder upon the
exercise of any Rights until such tax shall have been paid (any such tax being
payable by the holder of such Rights Certificate at the time of surrender) or
until it has been established to the Company’s satisfaction that no such tax is
due.
     Section 10. Preferred Share Record Date.
     Each person in whose name any certificate for a number of one
one-hundredths of a Preferred Share (or other securities, as the case may be) is
issued upon the exercise of Rights shall for all purposes be deemed to have
become the holder of record of such fractional Preferred Shares (or other
securities, as the case may be) represented thereby on, and such certificate
shall be dated, the date upon which the Rights

 



--------------------------------------------------------------------------------



 



Certificate evidencing such Rights was duly surrendered and payment of the
Purchase Price (and all applicable transfer taxes) was made; provided, however,
that if the date of such surrender and payment is a date upon which the
Preferred Share (or other securities, as the case may be) transfer books of the
Company are closed, such Person shall be deemed to have become the record holder
of such shares (fractional or otherwise) on, and such certificate shall be
dated, the next succeeding Business Day on which the Preferred Share (or other
securities, as the case may be) transfer books of the Company are open. Prior to
the exercise of the Rights evidenced thereby, the holder of a Rights
Certificate, as such, shall not be entitled to any rights of a shareholder of
the Company with respect to shares for which the Rights shall be exercisable,
including, without limitation, the right to vote, to receive dividends or other
distributions or to exercise any preemptive rights, and shall not be entitled to
receive any notice of any proceedings of the Company, except as provided herein.
     Section 11. Adjustment of Purchase Price, Number and Kind of Shares or
Number of Rights.
     The Purchase Price, the number and kind of shares covered by each Right and
the number of Rights outstanding are subject to adjustment from time to time as
provided in this Section 11.
          (a) (i) In the event the Company shall at any time after the date of
this Agreement (A) declare a dividend on the Preferred Shares payable in
Preferred Shares, (B) subdivide the outstanding Preferred Shares, (C) combine
the outstanding Preferred Shares into a smaller number of shares, or (D) issue
any shares of its capital stock in a reclassification of the Preferred Shares
(including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing or surviving corporation), except
as otherwise provided in this Section 11(a) and Section 7(e) hereof, the
Purchase Price in effect at the time of the record date for such dividend or of
the effective date of such subdivision, combination or reclassification, and the
number and kind of Preferred Shares or capital stock, as the case may be,
issuable on such date, shall be proportionately adjusted so that the holder of
any Right exercised after such time shall be entitled to receive, upon payment
of the Purchase Price then in effect, the aggregate number and kind of Preferred
Shares or capital stock, as the case may be, which, if such Right had been
exercised immediately prior to such date and at a time when the Preferred Share
transfer books of the Company were open, he would have owned upon such exercisee
and been entitled to receive by virtue of such dividend, subdivision,
combination or reclassification. If an event occurs which would require an
adjustment under both this Section 11(a)(i) and Section 11(a)(ii) hereof, the
adjustment provided for in this Section 11(a)(i) shall be in addition to, and
shall be made prior to, any adjustment required pursuant to Section 11(a)(ii)
hereof.
          (ii) A Section 11(a)(ii) Event shall be deemed to occur in the event
any Person, alone or together with its Affiliates and Associates, shall, at any
time after the Rights Dividend Declaration Date, become an Acquiring Person,
unless the event causing such Person to become an Acquiring Person is a
transaction set forth in Section 13(a) hereof. Promptly following the first
occurrence of a Section 11(a)(ii)Event, proper provision shall be made so that
each

 



--------------------------------------------------------------------------------



 



holder of a Right (except as provided below and in Section 7(e) hereof) shall
thereafter have the right to receive, upon exercise thereof at the then current
Purchase Price in accordance with the terms of this Agreement, in lieu of a
number of one one-hundredths of a Preferred Share, such number of one
one-hundredths of a Preferred Share as shall equal the result obtained by (x)
multiplying the then-current Purchase Price by the then-number of one
one-hundredths of a Preferred Share for which a Right was exercisable
immediately prior to the first occurrence of a Section 11(a) ii) Event, and
(y) dividing that product (which, following such first occurrence, shall
thereafter be referred to as the “Purchase Price” for each Right and for all
purposes of this Agreement) by 50% of the current market price (determined
pursuant to Section 11(d) hereof) per Common Share on the date of such first
occurrence (such number of shares, the “Adjustment Shares”).
          (iii) In the event that the number of Preferred Shares which are
authorized by the Company’s Articles of Incorporation but not outstanding or
reserved for issuance for purposes other than upon exercise of the Rights are
not sufficient to permit the exercise in full of the Rights in accordance with
the foregoing subparagraph (ii) of this Section 11(a), the Company shall:
(A) determine the excess of (1) the value of the Adjustment Shares issuable upon
the exercise of a Right (the “Current Value”) over (2) the Purchase Price (such
excess, the “Spread”), and (B) with respect to each Right, make adequate
provision to substitute for the Adjustment Shares, upon payment of the
applicable Purchase Price, (1) cash, (2) a reduction in the Purchase Price,
(3) Common Shares or other equity securities of the Company (including, without
limitation, preferred shares, or units of preferred shares, which the Board of
Directors of the Company has deemed to have the same value as one one-hundredth
of a Preferred Share (such preferred shares, “preferred share equivalents”)),
(4) debt securities of the Company, (5) other assets, or (6) any combination of
the foregoing, having an aggregate value equal to the Current Value, where such
value has been determined by the Board of Directors of the Company based upon
the advice of one or more investment or financial advisors selected by the Board
of Directors of the Company; provided, however, if the Company shall not have
made adequate provision to deliver value pursuant to clause (B) above within
thirty (30) days following the later of (x) the first occurrence of a
Section 11(a)(ii) Event and (y) the date on which the Company’s right of
redemption pursuant to Section 23(a) expires (the later of (x) and (y) being
referred to herein as the “Section 11(a)(ii) Trigger Date”), then the Company
shall be obligated to deliver, upon the surrender for exercise of a Right and
without requiring payment of the Purchase Price, Preferred Shares (to the extent
available) and then, if necessary, cash, which shares and/or cash have an
aggregate value equal to the Spread. If the Board of Directors of the Company
shall determine in good faith that it is likely that sufficient additional
Preferred Shares could be authorized for issuance upon exercise in full of the
Rights, the thirty (30) day period set forth above may be extended to the extent
necessary, but not more than ninety (90) days after the Section 11(a)(ii)
Trigger Date, in order that the Company may seek shareholder approval for the
authorization of such additional shares (such period, as it may be extended, the
“Substitution Period”). To the extent that the Company determines that some
action need be taken pursuant to the first and/or second sentences of this
Section 11(a)(iii), the Company (x) shall provide, subject to Section 7(e)
hereof, that such action shall apply

 



--------------------------------------------------------------------------------



 



uniformly to all outstanding Rights, and (y) may suspend the exercisability of
the Rights until the expiration of the Substitution Period in order to seek any
authorization of additional shares or to decide the appropriate form of
distribution to be made pursuant to such first sentence and to determine the
value thereof. In the event of any such suspension, the Company shall issue a
public announcement stating that the exercisability of the Rights has been
temporarily suspended, as well as a public announcement at such time as the
suspension is no longer in effect. For purposes of this Section 11(a)(iii), the
value of one one-hundredth of a Preferred Share shall be deemed to be the
current market price per Common Share (as determined pursuant to Section 11(d)
hereof) on the Section 11(a)(ii) Trigger Date and the value of any “preferred
share equivalent” shall be deemed to have the same value as one one-hundredth of
a Preferred Share on such date.
               (iv) In lieu of issuing Preferred Shares in accordance with
subparagraph (ii) of this Section 11(a), the Company may with respect to each
Right, if a majority of members of the Board of Directors determine that such
action is in the best interests of the Company and not contrary to the interests
of the holders of Rights, make adequate provision to substitute for the
Adjustment Shares, (x) upon the surrender for exercise of a Right and payment of
the applicable Purchase Price (1) cash, (2) a reduction in Purchase Price,
(3) Common Shares, or other equity securities of the Company (including without
limitation preferred share equivalents), (4) debt securities of the Company,
(5) other assets or (6) any combination of the foregoing having an aggregate
value equal to the Current Value where such aggregate value has been determined
by the Board of Directors of the Company based upon the advice of one or more
investment or financial advisers selected by the Board of Directors of the
Company or (y) upon the surrender for exercise of a Right and without requiring
payment of the Purchase Price, (1) cash, (2) Preferred Shares, Common Shares or
other equity securities of the Company (including, without limitation, preferred
share equivalents), (3) debt securities of the Company, (4) other assets or
(5) any combination of the foregoing, having an aggregate value equal to the
Spread where such aggregate value has been determined by the Board of Directors
of the Company based upon the advice of one or more investment or financial
advisors selected by the Board of Directors of the Company.
               (b) In case the Company shall fix a record date for the issuance
of rights, options or warrants to all holders of Preferred Shares entitling them
to subscribe for or purchase (for a period expiring within forty-five
(45) calendar days after such record date) Preferred Shares (or shares having
the same rights, privileges and preferences as the Preferred Shares (“equivalent
preferred shares”)) or securities convertible into Preferred Shares or
equivalent preferred shares at a price per Preferred Share or per share of
equivalent preferred shares (or having a conversion price per share, if a
security convertible into Preferred Share or equivalent preferred share) less
than the current market price (as determined pursuant to Section 11(d)(ii)
hereof) per share of Preferred Shares on such record date, the Purchase Price to
be in effect after such record date shall be determined by multiplying the
Purchase Price in effect immediately prior to such record date by a fraction,
the numerator of which shall be the number of Preferred Shares outstanding on
such record date, plus the number of Preferred Shares which the aggregate
offering price of

 



--------------------------------------------------------------------------------



 



the total number of Preferred Shares and/or equivalent preferred shares so to be
offered (and/or the aggregate initial conversion price of the convertible
securities so to be offered) would purchase at such current market price, and
the denominator of which shall be the number of Preferred Shares outstanding on
such record date, plus the number of additional Preferred Shares and/or
equivalent preferred shares to be offered for subscription or purchase (or into
which the convertible securities so to be offered are initially convertible). In
case such subscription price may be paid by delivery of consideration part or
all of which may be in a form other than cash, the value of such consideration
shall be as determined in good faith by the Board of Directors of the Company,
whose determination shall be described in a statement filed with the Rights
Agent and shall be binding on the Rights Agent and the holders of the Rights.
Preferred Shares owned by or held for the account of the Company shall not be
deemed outstanding for the purpose of any such computation. Such adjustment
shall be made successively whenever such a record date is fixed, and in the
event that such rights or warrants are not so issued, the Purchase Price shall
be adjusted to be the Purchase Price which would then be in effect if such
record date had not been fixed.
               (c) In case the Company shall fix a record date for a
distribution to all holders of Preferred Shares (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness, cash (other than a regular
quarterly cash dividend out of the earnings or retained earnings of the
Company), assets (other than a dividend payable in Preferred Shares, but
including any dividend payable in shares other than Preferred Shares) or
subscription rights or warrants (excluding those referred to in
Section 11(b)hereof), the Purchase Price to be in effect after such record date
shall be determined by multiplying the Purchase Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
current market price (as determined pursuant to Section 11(d) hereof) per share
of Preferred Shares on such record date, less the fair market value (as
determined in good faith by the Board of Directors of the Company, whose
determination shall be described in a statement filed with the Rights Agent) of
the portion of the cash, assets or evidences of indebtedness so to be
distributed or of such subscription rights or warrants applicable to a share of
Preferred Share and the denominator of which shall be such current market price
(determined pursuant to Section 11(d) hereof) per share of Preferred Shares.
Such adjustments shall be made successively whenever such a record-date is
fixed, and in the event that such distribution is not so made, the Purchase
Price shall be adjusted to be the Purchase Price which would have been in effect
if such record date had not been fixed.
               (d) (i) For the purpose of any computation hereunder, the
“current market price” per share of Common Shares on any date shall be deemed to
be the average of the daily closing prices per share of such Common Shares for
the thirty (30) consecutive Trading Days (as such term is hereinafter defined)
immediately prior to such date, provided, however, that in the event that the
current market price per share of the Common Shares is determined during a
period following the announcement by the issuer of such Common Shares of (A) a
dividend or distribution on such Common Shares payable in such Common Shares or
securities convertible into such Common Shares (other than the Rights),

 



--------------------------------------------------------------------------------



 



or (B) any subdivision, combination or reclassification of such Common Shares,
and prior to the expiration of the requisite thirty (30) Trading Day period
after the ex-dividend date for such dividend or distribution, or the record date
for such subdivision, combination or reclassification, then, and in each such
case, the “current market price” shall be properly adjusted to take into account
ex-dividend trading. The closing price for each day shall be the last quoted
price or, if not so quoted, the average of the high bid and low asked prices in
the over-the-counter market, as reported by the National Association of
Securities Dealers, Inc. Automated Quotation System (“Nasdaq”) or such other
system then in use, or, if applicable, the last sale price, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if the Common Shares are
not reported by Nasdaq or such other system then in use and are not listed or
admitted to trading on the New York Stock Exchange, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the Common Shares are listed
or admitted to trading or, if the Common Shares are not reported by Nasdaq or
such other system then in use and are not listed or admitted to trading on any
national securities exchange, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the Common Shares
selected by the Board of Directors of the Company. If on any such date no market
maker is making a market in the Common Shares, the fair value of such shares on
such date as determined in good faith by the Board of Directors of the Company
shall be used. The term “Trading Day” shall mean a day on which the principal
national securities exchange on which the Common Shares are listed or admitted
to trading is open for the transaction of business or, if the Common Shares are
not listed or admitted to trading on any national securities exchange, a
Business Day. If the Common Shares are not publicly held or not so listed or
traded, “current market price” per share shall mean the fair value per share as
determined in good faith by the Board of Directors of the Company, whose
determination shall be described in a statement filed with the Rights Agent and
shall be conclusive for all purposes.
               (ii) For the purpose of any computation hereunder, the “current
market price” per share of Preferred Shares shall be determined in the same
manner as set forth above for the Common Shares in clause (i) of this Section
11(d) (other than the last sentence thereof). If the current market price per
share of Preferred Shares cannot be determined in the manner provided above or
if the Preferred Shares are not publicly held or listed or traded in a manner
described in clause (i) of this Section 11(d), the “current market price” per
share of Preferred Shares shall be conclusively deemed to be an amount equal to
100 (as such number may be appropriately adjusted for such events as stock
splits, stock dividends and recapitalizations with respect to the Common Shares
occurring after the date of this Agreement) multiplied by the current market
price per share of the Common Shares. If neither the Common Shares nor the
Preferred Share are publicly held or so listed or traded, “current market price”
per share of the Preferred Shares shall mean the fair value per share as
determined in good faith by the Board of Directors of the Company, whose
determination shall be described in a statement filed with the

 



--------------------------------------------------------------------------------



 



Rights Agent and shall be conclusive for all purposes. For all purposes of this
Agreement, the “current market price” of one one-hundredth of a Preferred Share
shall be equal to the “current market price” of one Preferred Share divided by
100.
               (e) Anything herein to the contrary notwithstanding, no
adjustment in the Purchase Price shall be required unless such adjustment would
require an increase or decrease of at least one percent (1%) in the Purchase
Price; provided, however, that any adjustments which by reason of this Section
11(e) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 11
shall be made to the nearest cent or to the nearest ten-thousandth of a Common
Share or other share or one-millionth of a Preferred Share, as the case may be.
Notwithstanding the first sentence of this Section 11(e), any adjustment
required by this Section 11 shall be made no later than the earlier of (i) three
(3) years from the date of the transaction which mandates such adjustment, or
(ii) the Expiration Date.
               (f) If as a result of an adjustment made pursuant to
Section 11(a)(ii) or Section 13 (a) hereof, the holder of any Right thereafter
exercised shall become entitled to receive any shares of capital stock other
than Preferred Shares, thereafter the number of such other shares so receivable
upon exercise of any Right and the Purchase Price thereof shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Preferred Shares contained in
Sections 11(a), (b), (c), (e), (g), (h), (i), (j), and (l), and the provisions
of Sections 7, 9, 10, 13 and 14 hereof with respect to the Preferred Shares
shall apply on like terms to any such other shares.
               (g) All Rights originally issued by the Company subsequent to any
adjustment made to the Purchase Price hereunder shall evidence the right to
purchase, at the adjusted Purchase Price, the number of one one-hundredths of a
Preferred Share purchasable from time to time hereunder upon exercise of the
Rights, all subject to further adjustment as provided herein.
               (h) Unless the Company shall have exercised its election as
provided in Section 11 (i), upon each adjustment of the Purchase Price as a
result of the calculations made in Sections 11 (b) and (c), each Right
outstanding immediately prior to the making of such adjustment shall thereafter
evidence the right to purchase, at the adjusted Purchase Price, that number of
one one-hundredths of a Preferred Share (calculated to the nearest
one-millionth) obtained by (i) multiplying (x) the number of one one-hundredths
of a share covered by a Right immediately prior to this adjustment, by (y) the
Purchase Price in effect immediately prior to such adjustment of the Purchase
Price, and (ii) dividing the product so obtained by the Purchase Price in effect
immediately after such adjustment of the Purchase Price.
               (i) The Company may elect on or after the date of any adjustment
of the Purchase Price to adjust the number of Rights, in lieu of any adjustment
in the number of one one-hundredths of a Preferred Share purchasable upon the
exercise of a Right. Each of the Rights outstanding after the adjustment in the
number of Rights shall

 



--------------------------------------------------------------------------------



 



be exercisable for the number of one one-hundredths of a Preferred Share for
which a Right was exercisable immediately prior to such adjustment. Each Right
held of record prior to such adjustment of the number of Rights shall become
that number of Rights (calculated to the nearest one ten thousandth) obtained by
dividing the Purchase Price in effect immediately prior to adjustment of the
Purchase Price by the Purchase Price in effect immediately after adjustment of
the Purchase Price. The Company shall make a public announcement of its election
to adjust the number of Rights, indicating the record date for the adjustment,
and, if known at the time, the amount of the adjustment to be made. This record
date may be the date on which the Purchase Price is adjusted or any day
thereafter, but, if the Rights Certificates have been issued, shall be at least
ten (10) days later than the date of the public announcement. If Rights
Certificates have been issued, upon each adjustment of the number of Rights
pursuant to this Section 11(i), the Company shall, as promptly as practicable,
cause to be distributed to holders of record of Rights Certificates on such
record date Rights Certificates evidencing, subject to Section 14 hereof, the
additional Rights to which such holders shall be entitled as a result of such
adjustment, or, at the option of the Company, shall cause to be distributed to
such holders of record in substitution and replacement for the Rights
Certificates held by such holders prior to the date of adjustment, and upon
surrender thereof, if required by the Company, new Rights Certificates
evidencing all the Rights to which such holders shall be entitled after such
adjustment. Rights Certificates so to be distributed shall be issued, executed
and countersigned in the manner provided for herein (and may bear, at the option
of the Company, the adjusted Purchase Price) and shall be registered in the
names of the holders of record of Rights Certificates on the record date
specified in the public announcement.
               (j) Irrespective of any adjustment or change in the Purchase
Price or the number of one one-hundredths of a Preferred Share issuable upon the
exercise of the Rights, the Rights Certificates theretofore and thereafter
issued may continue to express the Purchase Price per one one-hundredth of a
share and the number of one one-hundredths of a share which were expressed in
the initial Rights Certificates issued hereunder.
               (k) In any case in which this Section 11 shall require that an
adjustment in the Purchase Price be made effective as of a record date for a
specified event, the Company may elect to defer until the occurrence of such
event the issuance to the holder of any Right exercised after such record date
the number of one one-hundredths of a Preferred Share and other capital stock or
securities of the Company, if any, issuable upon such exercise over and above
the number of one one-hundredths of a Preferred Share and other capital stock or
securities of the Company, if any, issuable upon such exercise on the basis of
the Purchase Price in effect prior to such adjustment; provided, however, that
the Company shall deliver to such holder a due bill or other appropriate
instrument evidencing such holder’s right to receive such additional shares
(fractional or otherwise) or securities upon the occurrence of the event
requiring such adjustment.
          (l) Anything in this Section 11 to the contrary notwithstanding, the
Company shall be entitled to make such reductions in the Purchase Price, in
addition to those adjustments expressly

 



--------------------------------------------------------------------------------



 



required by this Section 11, as and to the extent that in their good faith
judgment the Board of Directors of the Company shall determine to be advisable
in order that any (i) consolidation or subdivision of the Preferred Shares,
(ii) issuance wholly for cash of any Preferred Shares at less than the current
market price, (iii) issuance wholly for cash of Preferred Shares or securities
which by their terms are convertible into or exchangeable for Preferred Shares,
(iv) share dividends or (v) issuance of rights, options or warrants referred to
in this Section 11, hereafter made by the Company to holders of its Preferred
Shares shall not be taxable to such shareholders.
          (m) The Company covenants and agrees that it shall not, at any time
after the Distribution Date, (i) consolidate with any other Person (other than a
Subsidiary of the Company in a transaction which complies with Section 11(n)
hereof), (ii) merge with or into any other Person (other than a Subsidiary of
the Company in a transaction which complies with Section 11(n) hereof), or
(iii) sell or transfer (or permit any Subsidiary to sell or transfer), in one
transaction, or a series of related transactions, assets or earning power
aggregating more than 50% of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to any other Person or Persons (other than the
Company and/or any of its Subsidiaries in one or more transactions each of which
complies with Section 11(n) hereof), if (x) at the time of or immediately after
such consolidation, merger, sale or transfer there are any rights, warrants or
other instruments or securities outstanding or agreements in effect which would
substantially diminish or otherwise eliminate the benefits intended to be
afforded by the Rights or (y) prior to, simultaneously with or immediately after
such consolidation, merger, sale or transfer, the shareholders of the Person who
constitutes, or would constitute, the “Principal Party” for purposes of Section
13(a) hereof shall have received a distribution of Rights previously owned by
such Person or any of its Affiliates and Associates.
          (n) The Company covenants and agrees that, after the Distribution
Date, it will not, except as permitted by Section 23 or Section 26 hereof, take
(or permit any Subsidiary to take) any action if at the time such action is
taken it is reasonably foreseeable that such action will diminish substantially
or otherwise eliminate the benefits intended to be afforded by the Rights.
          (o) Anything in this Agreement to the contrary notwithstanding, in the
event that the Company shall at any time on or after the Rights Dividend
Declaration Date and prior to the Distribution Date (i) declare a dividend on
the outstanding Common Shares payable in Common Shares, (ii) subdivide the
outstanding shares of Common Shares, or (iii) combine the outstanding shares of
Common Shares into a smaller number of shares, the number of Rights associated
with each Common Share then outstanding, or issued or delivered thereafter but
prior to the Distribution Date, shall be proportionately adjusted so that the
number of Rights thereafter associated with each Common Share following any such
event shall equal the result obtained by multiplying the number of Rights
associated with each Common Share immediately prior to such event by a fraction
the numerator of which shall be the total number of Common Shares outstanding
immediately prior to the occurrence of the event and the denominator of which

 



--------------------------------------------------------------------------------



 



shall be the total number of shares of Common Shares outstanding immediately
following the occurrence of such event.
     Section 12. Certificate of Adjusted Purchase Price or Number of Shares.
          Whenever an adjustment is made as provided in Section 11 and
Section 13 hereof, the Company shall (a) promptly prepare a certificate setting
forth such adjustment and a brief statement of the facts accounting for such
adjustment, (b) promptly file with the Rights Agent, and with each transfer
agent for the Preferred Shares and the Common Shares, a copy of such
certificate, and (c) mail a brief summary thereof to each holder of a Rights
Certificate (or, if prior to the Distribution Date, to each holder of a
certificate representing Common Shares) in accordance with Section 25 hereof.
The Rights Agent shall be fully protected in relying on any such certificate and
on any adjustment therein contained and shall not be deemed to have knowledge of
such adjustment unless and until it shall have received such certificate.
     Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning
Power.
          (a) In the event that, following the Share Acquisition Date, directly
or indirectly, (x) the Company shall consolidate with, or merge with and into,
any other Person (other than a Subsidiary of the Company in a transaction which
complies with Section 11(n) hereof), and the Company shall not be the continuing
or surviving corporation of such consolidation or merger, (y) any Person (other
than a Subsidiary of the Company in a transaction which complies with Section
11(n) hereof) shall consolidate with, or merge with or into, the Company, and
the Company shall be the continuing or surviving corporation of such
consolidation or merger and, in connection with such consolidation or merger,
all or part of the outstanding Common Shares shall be changed into or exchanged
for stock or other securities of any other Person or cash or any other property,
or (z) the Company shall sell or otherwise transfer (or one or more of its
Subsidiaries shall sell or otherwise transfer), in one transaction or a series
of related transactions, assets or earning power aggregating more than 50% of
the assets or earning power of the Company and its Subsidiaries (taken as a
whole) to any Person or Persons (other than the Company or any Subsidiary of the
Company in one or more transactions each of which complies with Section 11(n)
hereof), then, and in each such case, proper provision shall be made so that:
(i) each holder of a Right, except holders described in Section 7(e) hereof,
shall thereafter have the right to receive, upon the exercise thereof at the
then current Purchase Price in accordance with the terms of this Agreement, such
number of validly authorized and issued, fully paid, non-assessable and freely
tradeable Common Shares of the Principal Party (as such term is hereinafter
defined), not subject to any liens, encumbrances, rights of first refusal or
other adverse claims, as shall be equal to the result obtained by (1)
multiplying the then current Purchase Price by the number of one one-hundredths
of a Preferred Share for which a Right is exercisable immediately prior to the
first occurrence of a Section 13 Event (or, if a Section 11(a)(ii) Event has
occurred prior to the first occurrence of a Section 13 Event, multiplying the
number of such one one-hundredths

 



--------------------------------------------------------------------------------



 



of a Preferred Share for which a Right was exercisable immediately prior to the
first occurrence of a Section 11(a)(ii) Event by the Purchase Price in effect
immediately prior to such first occurrence), and dividing that product (which,
following the first occurrence of a Section 13 Event, shall be referred to as
the “Purchase Price” for each Right and for all purposes of this Agreement) by
(2) 50% of the current market price (determined pursuant to Section 13(d)
hereof) per Common Share of such Principal Party on the date of consummation of
such Section 13 Event; (ii) such Principal Party shall thereafter be liable for,
and shall assume, by virtue of such Section 13 Event, all the obligations and
duties of the Company pursuant to this Agreement; (iii) the term “Company” shall
thereafter be deemed to refer to such Principal Party, it being specifically
intended that the provisions of Section 11 hereof shall apply only to such
Principal Party following the first occurrence of a Section 13 Event; (iv) such
Principal Party shall take such steps (including, but not limited to, the
reservation of a sufficient number of its Common Shares) in connection with the
consummation of any such transaction as may be necessary to assure that the
provisions hereof shall thereafter be applicable, as nearly as reasonably may
be, in relation to its Common Shares thereafter deliverable upon the exercise of
the Rights; and (v) the provisions of Section 11(a)(ii) hereof shall be of no
effect following the first occurrence of any Section 13 Event.
          (b) “Principal Party” shall mean
               (i) in the case of any transaction described in clause (x) or
(y) of the first sentence of Section 13(a), the Person that is the issuer of any
securities into which Common Shares of the Company are converted in such merger
or consolidation, and if no securities are so issued, the Person that is the
other party to such merger or consolidation; and
               (ii) in the case of any transaction described in clause (z) of
the first sentence of Section 13(a), the Person that is the party receiving the
greatest portion of the assets or earning power transferred pursuant to such
transaction or transactions; provided, however, that in any such case, (1) if
the Common Shares of such Person are not at such time and has not been
continuously over the preceding twelve (12) month period registered under
Section 12 of the Exchange Act, and such Person is a direct or indirect
Subsidiary of another Person the Common Shares of which are and have been so
registered, “Principal Party” shall refer to such other Person; and (2) in case
such Person is a Subsidiary, directly or indirectly, of more than one Person,
the Common Shares of two or more of which are and have been so registered,
“Principal Party” shall refer to whichever of such Persons is the issuer of the
Common Shares having the greatest aggregate market value.
          (c) The Company shall not consummate any such consolidation, merger,
sale or transfer unless the Principal Party shall have a sufficient number of
authorized Common Shares which have not been issued or reserved for issuance to
permit the exercise in full of the Rights in accordance with this Section 13 and
unless prior thereto the Company and such Principal Party shall have executed
and delivered to the Rights Agent a supplemental agreement providing for the
terms set forth in paragraphs (a) and (b) of this Section 13 and further

 



--------------------------------------------------------------------------------



 



providing that, as soon as practicable after the date of any consolidation,
merger, sale or transfer mentioned in paragraph (a) of this Section 13, the
Principal Party will
          (i) prepare and file a registration statement under the Act, with
respect to the Rights and the securities purchasable upon exercise of the Rights
on an appropriate form, and will use its best efforts to cause such registration
statement to (A) become effective as soon as practicable after such filing and
(B) remain effective (with a prospectus at all times meeting the requirements of
the Act) until the Expiration Date; and
          (ii) deliver to holders of the Rights historical financial statements
for the Principal Party and each of its Affiliates which comply in all respects
with the requirements for registration on Form 10 under the Exchange Act.
          The provisions of this Section 13 shall similarly apply to successive
mergers or consolidations or sales or other transfers. In the event that a
Section 13 Event shall occur at any time after the occurrence of a
Section 11(a)(ii) Event, the Rights which have not theretofore been exercised
shall thereafter become exercisable in the manner described in Section 13(a).
          (d) For purposes of Section 13(a), the “current market price” per
Common Share of a Principal Party shall be deemed to be the average of the daily
closing prices per Common Share for the thirty (30) consecutive Trading Days (as
such term is hereinafter defined) immediately prior to such date; provided,
however, that in the event that the current market price per share of the
Principal Party’s Common Shares is determined during a period following the
announcement by the issuer of such Common Shares of (A) a dividend or
distribution on such Common Shares payable in such Common Shares or securities
convertible into such Common Shares (other than the Rights), or (B) any
subdivision, combination or reclassification of such Common Shares, and prior to
the expiration of the requisite thirty (30) Trading Day or ten (10) Trading Day
period, as set forth above, after the ex-dividend date for such dividend or
distribution, or the record date for such subdivision, combination or
reclassification, then, and in each such case, the “current market price” shall
be properly adjusted to take into account ex-dividend trading. The closing price
for each day shall be the last quoted price or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the Nasdaq or such other system then in use, or, if applicable, the last sale
price, regular way, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the New York Stock Exchange or,
if the Principal Party’s Common Shares are not reported by Nasdaq or such other
system then in use and are not listed or admitted to trading on the New York
Stock Exchange, as reported in the principal consolidated transaction reporting
system with respect to securities listed on the principal national securities
exchange on which the Common Shares are listed or admitted to trading or, if the
Common Shares are not reported by Nasdaq or such other system then in use and
are not listed or admitted to trading on any national securities exchange, the
average of the closing

 



--------------------------------------------------------------------------------



 



bid and asked prices as furnished by a professional market maker making a market
in the Common Shares selected by the Board of Directors of the Company. If on
any such date no market maker is making a market in the Principal Party’s Common
Shares, the fair value of such shares on such date as determined in good faith
by the Board of Directors of the Company shall be used. The term “Trading Day”
shall mean a day on which the principal national securities exchange on which
the shares of the Principal Party’s Common Shares are listed or admitted to
trading is open for the transaction of business or, if the Common Shares are not
listed or admitted to trading on any national securities exchange, a Business
Day. If the Principal Party’s Common Shares are not publicly held or not so
listed or traded, “current market price” per share shall mean the fair value per
share as determined in good faith by the Board of Directors of the Company,
whose determination shall be described in a statement filed with the Rights
Agent and shall be conclusive for all purposes.
     Section 14. Fractional Rights and Fractional Shares.
          (a) The Company shall not be required to issue fractions of Rights,
except prior to the Distribution Date as provided in Section 11(o) hereof, or to
distribute Rights Certificates which evidence fractional Rights. In lieu of such
fractional Rights, there may be paid to the registered holders of the Rights
Certificates with regard to which such fractional Rights would otherwise be
issuable, an amount in cash equal to the same fraction of the current market
value of a whole Right. For purposes of this Section 14(a), the current market
value of a whole Right shall be the closing price of the Rights for the Trading
Day immediately prior to the date on which such fractional Rights would have
been otherwise issuable. The closing price of the Rights for any day shall be
the last quoted price or, if not so quoted, the average of the high bid and low
asked prices in the over-the-counter market, as reported by Nasdaq or such other
system then in use, or, if applicable, the last sale price, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if the Rights are not
reported by Nasdaq or such other system then in use and are not listed or
admitted to trading on the New York Stock Exchange, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the Rights are listed or
admitted to trading, or if the Rights are not reported by Nasdaq or such other
system then in use and are not listed or admitted to trading on any national
securities exchange, or, if on any such date the Rights are not quoted by any
such organization, the average of the closing bid and asked prices as furnished
by a professional market maker making a market in the Rights selected by the
Board of Directors of the Company. If on any such date no such market maker is
making a market in the Rights, the fair value of the Rights on such date as
determined in good faith by the Board of Directors of the Company shall be used.
          (b) The Company shall not be required to issue fractions of Preferred
Shares (other than fractions which are integral multiples of one one-hundredth
of a Preferred Share) upon exercise of the Rights or

 



--------------------------------------------------------------------------------



 



to distribute certificates which evidence fractional Preferred Shares (other
than fractions which are integral multiples of one one-hundredth of a Preferred
Share). In lieu of fractional Preferred Shares that are not integral multiples
of one one-hundredth of a Preferred Share, the Company may pay to the registered
holders of Rights Certificates at the time such Rights are exercised as herein
provided an amount in cash equal to the same fraction of the current market
value of one one-hundredth of a Preferred Share. For purposes of this
Section 14(b), the current market value of one one-hundredth of a Preferred
Share shall be the current market price of a Common Share (as determined
pursuant to Section 11(d)(ii) hereof) for the Trading Day immediately prior to
the date of such exercise.
          (c) The holder of a Right by the acceptance of the Rights expressly
waives his right to receive any fractional Rights or any fractional shares upon
exercise of a Right, except as permitted by this Section 14.
     Section 15. Rights of Action.
          All rights of action in respect of this Agreement, other than rights
of action vested in the Rights Agent pursuant to Section 18 hereof, are vested
in the respective registered holders of the Rights Certificates (and, prior to
the Distribution Date, the registered holders of the Common Shares); and any
registered holder of any Rights Certificate (or, prior to the Distribution Date,
of the Common Shares), without the consent of the Rights Agent or of the holder
of any other Rights Certificate (or, prior to the Distribution Date, of the
Common Shares), may, in his own behalf and for his own benefit, enforce, and may
institute and maintain any suit, action or proceeding against the Company to
enforce, or otherwise act in respect of, his right to exercise the Rights
evidenced by such Rights Certificate in the manner provided in such Rights
Certificate and in this Agreement. Without limiting the foregoing or any
remedies available to the holders of Rights, it is specifically acknowledged
that the holders of Rights would not have an adequate remedy at law for any
breach of this Agreement and shall be entitled to specific performance of the
obligations hereunder and injunctive relief against actual or threatened
violations of the obligations hereunder of any Person subject to this Agreement.
     Section 16. Agreement of Rights Holders.
          Every holder of a Right by accepting the same consents and agrees with
the Company and the Rights Agent and with every other holder of a Right that:
          (a) prior to the Distribution Date, the Rights will be transferable
only in connection with the transfer of Common Shares;
          (b) after the Distribution Date, the Rights Certificates are
transferable only on the registry books of the Rights Agent if surrendered at
the principal office or offices of the Rights Agent designated for such
purposes, duly endorsed or accompanied by a proper instrument of transfer and
with the appropriate forms and certificates fully executed;

 



--------------------------------------------------------------------------------



 



          (c) subject to Section 6 (a) and Section 7(f) hereof, the Company and
the Rights Agent may deem and treat the person in whose name a Rights
Certificate (or, prior to the Distribution Date, the associated Common Share
certificate) is registered as the absolute owner thereof and of the Rights
evidenced thereby (notwithstanding any notations of ownership or writing on the
Rights Certificates or the associated Common Share certificate made by anyone
other than the Company or the Rights Agent) for all purposes whatsoever, and
neither the Company nor the Rights Agent, subject to the last sentence of
Section 7(e) hereof, shall be required to be affected by any notice to the
contrary; and
          (d) notwithstanding anything in this Agreement to the contrary,
neither the Company nor the Rights Agent shall have any liability to any holder
of a Right or other Person as a result of its inability to perform any of its
obligations under this Agreement by reason of any preliminary or permanent
injunction or other order, decree or ruling issued by a court of competent
jurisdiction or by a governmental, regulatory or administrative agency or
commission, or any statute, rule, regulation or executive order promulgated or
enacted by any governmental authority, prohibiting or otherwise restraining
performance of such obligation; provided, however, the Company must use its best
efforts to have any such order, decree or ruling lifted or otherwise overturned
as soon as possible.
     Section 17. Rights Certificate Holder Not Deemed a Shareholder. No holder,
as such, of any Rights Certificate shall be entitled to vote, receive dividends
or be deemed for any purpose the holder of the number of one one-hundredths of a
Preferred Share or any other securities of the Company which may at any time be
issuable on the exercise of the Rights represented thereby, nor shall anything
contained herein or in any Rights Certificate be construed to confer upon the
holder of any Rights Certificate, as such, any of the rights of a shareholder of
the Company or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of meetings or other
actions affecting shareholders (except as provided in Section 24 hereof), or to
receive dividends or subscription rights, or otherwise, until the Right or
Rights evidenced by such Rights Certificate shall have been exercised in
accordance with the provisions hereof.
     Section 18. Concerning the Rights Agent.
          (a) The Company agrees to pay to the Rights Agent reasonable
compensation for all services rendered by it hereunder and, from time to time,
on demand of the Rights Agent, its reasonable expenses and counsel fees and
disbursements and other disbursements incurred in the administration and
execution of this Agreement and the exercise and performance of its duties
hereunder. The Company also agrees to indemnify the Rights Agent for, and to
hold it harmless against, any loss, liability, or expense, incurred without
negligence, bad faith or willful misconduct on the part of the Rights Agent, for
anything done or omitted by the Rights Agent in connection with the acceptance
and administration of this Agreement, including the costs and expenses of
defending against any claim of liability in the premises.

 



--------------------------------------------------------------------------------



 



          (b) The Rights Agent shall be protected and shall incur no liability
for or in respect of any action taken, suffered or omitted by it in connection
with its administration of this Agreement in reliance upon any Rights
Certificate or certificate for Common Shares or for other securities of the
Company, instrument of assignment or transfer, power of attorney, endorsement,
affidavit, letter, notice, direction, consent, certificate, statement, or other
paper or document believed by it to be genuine and to be signed, executed and,
where necessary, verified or acknowledged, by the proper Person or Persons.
     Section 19. Merger or Consolidation or Change of Name of Rights Agent.
          (a) Any corporation into which the Rights Agent or any successor
Rights Agent may be merged or with which it may be consolidated, or any
corporation resulting from any merger or consolidation to which the Rights Agent
or any successor Rights Agent shall be a party, or any corporation succeeding to
the corporate trust or stock transfer business of the Rights Agent or any
successor Rights Agent, shall be the successor to the Rights Agent under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties hereto; provided, however, that such corporation
would be eligible for appointment as a successor Rights Agent under the
provisions of Section 21 hereof. In case at the time such successor Rights Agent
shall succeed to the agency created by this Agreement, any of the Rights
Certificates shall have been countersigned but not delivered, any such successor
Rights Agent may
adopt the countersignature of a predecessor Rights Agent and deliver such Rights
Certificates so countersigned; and in case at that time any of the Rights
Certificates shall not have been countersigned, any successor Rights Agent may
countersign such Rights Certificates either in the name of the predecessor or in
the name of the successor Rights Agent; and in all such cases such Rights
Certificates shall have the full force provided in the Rights Certificates and
in this Agreement.
          (b) In case at any time the name of the Rights Agent shall be changed
and at such time any of the Rights Certificates shall have been countersigned
but not delivered, the Rights Agent may adopt the countersignature under its
prior name and deliver Rights Certificates so countersigned; and in case at that
time any of the Rights Certificates shall not have been countersigned, the
Rights Agent may countersign such Rights Certificates either in its prior name
or in its changed name; and in all such cases such Rights Certificates shall
have the full force provided in the Rights Certificates and in this Agreement.
     Section 20. Duties of Rights Agent.
          The Rights Agent undertakes the duties and obligations imposed by this
Agreement upon the following terms and conditions, by all of which the Company
and the holders of Rights Certificates, by their acceptance thereof, shall be
bound:
          (a) The Rights Agent may consult with legal counsel (who may be legal
counsel for the Company), and the opinion of such counsel shall be full and
complete authorization and protection to the Rights

 



--------------------------------------------------------------------------------



 



Agent as to any action taken or omitted by it in good faith and in accordance
with such opinion.
          (b) Whenever in the performance of its duties under this Agreement the
Rights Agent shall deem it necessary or desirable that any fact or matter
(including, without limitation, the identity of any Acquiring Person) be proved
or established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chairman of the Board, the President, any Vice
President, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary of the Company and delivered to the Rights Agent; and such
certificate shall be full authorization to the Rights Agent for any action taken
or suffered in good faith by it under the provisions of this Agreement in
reliance upon such certificate.
          (c) The Rights Agent shall be liable hereunder only for its own
negligence, bad faith or willful misconduct.
          (d) The Rights Agent shall not be liable for or by reason of any of
the statements of fact or recitals contained in this Agreement or in the Rights
Certificates or be required to verify the same (except as to its
countersignature on such Rights Certificates), but all such statements and
recitals are and shall be deemed to have been made by the Company only.
          (e) The Rights Agent shall not be under any responsibility in respect
of the validity of this Agreement or the execution and delivery hereof (except
the due execution hereof by the Rights Agent) or in respect of the validity or
execution of any Rights Certificate (except its countersignature thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Rights Certificate; nor shall it
be responsible for any adjustment required under the provisions of Section 11 or
Section 13 hereof or responsible for the manner, method or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment (except with respect to the exercise of Rights evidenced by
Rights Certificates after receipt of the certificate described in Section 12
hereof setting forth any such adjustment); nor shall it by any act hereunder be
deemed to make any representation or warranty as to the authorization or
reservation of any Common Shares or Preferred Shares to be issued pursuant to
this Agreement or any Rights Certificate or as to whether any Common Shares or
Preferred Shares will, when so issued, be validly authorized and issued, fully
paid and non-assessable.
          (f) The Company agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Rights Agent for the carrying out or performing by the Rights Agent of
the provisions of this Agreement.
          (g) The Rights Agent is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder from the
Chairman of the Board, the President, any Vice

 



--------------------------------------------------------------------------------



 



President, the Secretary, any Assistant Secretary, the Treasurer or any
Assistant Treasurer of the Company, and to apply to such officers for advice or
instructions in connection with its duties, and it shall not be liable for any
action taken or suffered to be taken by it in good faith in accordance with
instructions of any such officer.
          (h) Any application by the Rights Agent for written instructions from
the Company may, at the option of the Rights Agent, set forth in writing any
action proposed to be taken or omitted by the Rights Agent under this Rights
Agreement and the date on or after which such action shall be taken or such
omission shall be effective. The Rights Agent shall not be liable for any action
taken by, or omission of, the Rights Agent in accordance with a proposal
included in any such application on or after the date specified in such
application (which date shall not be less than five Business Days after the date
the Chairman of the Board, the President, any Vice President, the Secretary, any
Assistant Secretary, the Treasurer or any Assistant Treasurer of the Company
actually receives such application, unless any such officer shall have consented
in writing to an earlier date) unless, prior to taking any such action (or the
effective date in the case of an omission), the Rights Agent shall have received
written instructions in response to such application specifying the action to be
taken or omitted.
          (i) The Rights Agent and any shareholder, director, officer or
employee of the Rights Agent may buy, sell or deal in any of the Rights or other
securities of the Company or become pecuniarily interested in any transaction in
which the Company may be interested, or contract with or lend money to the
Company or otherwise act as fully and freely as though it were not Rights Agent
under this Agreement. Nothing herein shall preclude the Rights Agent from acting
in any other capacity for the Company or for any other legal entity.
          (j) No provision of this Agreement shall require the Rights Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of its rights if
there shall be reasonable grounds for believing that repayment of such funds or
adequate indemnification against such risk or liability is not reasonably
assured to it.
          (k) If, with respect to any Rights Certificate surrendered to the
Rights Agent for exercise or transfer, the certificate attached to the form of
assignment or form of election to purchase, as the case may be, has either not
been completed or indicates an affirmative response to clause 1 and/or 2
thereof, the Rights Agent shall not take any further action with respect to such
requested exercise or transfer without first consulting with the Company.
     Section 21. Change of Rights Agent.
          The Rights Agent or any successor Rights Agent may resign and thereby
be discharged from its duties under this Agreement upon thirty (30) days’ notice
in writing mailed to the Company, and to each transfer agent of the Common Share
and Preferred Shares, by registered or certified mail, and to the holders of the
Rights Certificates by first-class mail. The Company may remove the Rights Agent
or any

 



--------------------------------------------------------------------------------



 



successor Rights Agent upon thirty (30) days’ notice in writing, mailed to the
Rights Agent or successor Rights Agent, as the case may be, and to each transfer
agent of the Common Shares and Preferred Shares, by registered or certified
mail, and to the holders of the Rights Certificates by first-class mail. If the
Rights Agent shall resign or be removed or shall otherwise become incapable of
acting, the Company shall appoint a successor to the Rights Agent. If the
Company shall fail to make such appointment within a period of thirty (30) days
after giving notice of such removal or after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated Rights Agent or
by the holder of a Rights Certificate (who shall, with such notice, submit his
Rights Certificate for inspection by the Company), then any registered holder of
any Rights Certificate may apply to any court of competent jurisdiction for the
appointment of a new Rights Agent. Any successor Rights Agent, whether appointed
by the Company or by such a court, shall be (a) a corporation or financial
institution organized and doing business under the laws of the United States or
of the State of Ohio (or of any other state of the United States so long as such
corporation is authorized to act as Rights Agent in the State of Ohio), in good
standing, which is authorized under such laws to exercise corporate trust powers
and is subject to supervision or examination by federal or state authority and
which has at the time of its appointment as Rights Agent a combined capital and
surplus of at least $100,000,000 or (b) an affiliate of a corporation or
financial institution described in clause (a) of this sentence. After
appointment, the successor Rights Agent shall be vested with the same powers,
rights, duties and responsibilities as if it had been originally named as Rights
Agent without further act or deed; but the predecessor Rights Agent shall
deliver, and transfer to the successor Rights Agent any property at the time
held by it hereunder, and execute and deliver any further assurance, conveyance,
act or deed necessary for the purpose. Not later than the effective date of any
such appointment, the Company shall file notice thereof in writing with the
predecessor Rights Agent and each transfer agent of the Common Share and the
Preferred Share, and mail a notice thereof in writing to the registered holders
of the Rights Certificates. Failure to give any notice provided for in this
Section 21, however, or any defect therein, shall not affect the legality or
validity of the resignation or removal of the Rights Agent or the appointment of
the successor Rights Agent, as the case may be.
     Section 22. Issuance of New Rights Certificates.
          Notwithstanding any of the provisions of this Agreement or of the
Rights to the contrary, the Company may, at its option, issue new Rights
Certificates evidencing Rights in such form as may be approved by its Board of
Directors to reflect any adjustment or change in the Purchase Price and the
number or kind or class of shares or other securities or property purchasable
under the Rights Certificates made in accordance with the provisions of this
Agreement. In addition, in connection with the issuance or sale of Common Shares
following the Distribution Date and prior to the redemption or expiration of the
Rights, the Company (a) shall, with respect to Common Shares so issued or sold
pursuant to the exercise of stock options or under any employee benefit plan or
arrangement, or upon the exercise, conversion or exchange of securities
hereinafter issued by the Company, and (b) may, in any other case, if deemed
necessary or appropriate by the Board of

 



--------------------------------------------------------------------------------



 



Directors of the Company, issue Rights Certificates representing the appropriate
number of Rights in connection with such issuance or sale; provided, however,
that (i) no such Rights Certificate shall be issued if, and to the extent that,
the Company shall be advised by counsel that such issuance would create a
significant risk of material adverse tax consequences to the Company or the
Person to whom such Rights Certificate would be issued, and (ii) no such Rights
Certificate shall be issued if, and to the extent that, appropriate adjustment
shall otherwise have been made in lieu of the issuance thereof.
     Section 23. Redemption and Termination.
               (a)(i) The Board of Directors of the Company may, at its option,
at any time prior to the earlier of (x) the close of business on the tenth
Business Day following the Share Acquisition Date (or, if the Share Acquisition
Date shall have occurred prior to the Record Date, the close of business on the
tenth Business Day following the Record Date), or (y) the Final Expiration Date,
redeem all but not less than all the then outstanding Rights at a redemption
price of $.001 per Right, as such amount may be appropriately adjusted, as
determined by the Board of Directors, to reflect any stock split, stock dividend
or similar transaction occurring after the date hereof (such redemption price
being hereinafter referred to as the “Redemption Price”).
               (ii) If, following the occurrence of a Share Acquisition Date or
following the expiration of the right of redemption hereunder but prior to any
Triggering Event, (x) a Person who is an Acquiring Person shall have transferred
or otherwise disposed of a number of Common Shares in one transaction or series
of transactions, not directly or indirectly involving the Company or any of its
Subsidiaries, which did not result in the occurrence of a Triggering Event such
that such Person, together with such Person’s, Affiliates and Associates, is
thereafter a Beneficial Owner of less than 15% of the outstanding Common Shares,
and (y) there are no other Persons, immediately following the occurrence of the
event described in clause (x), who are Acquiring Persons, then the right of
redemption shall be reinstated and thereafter be subject to the provisions of
this Section 23.
               (iii) Notwithstanding anything contained in this Agreement to the
contrary, the Rights shall not be exercisable after the first occurrence of an
event described in Section 11(a)(ii) until such time as the Company’s right of
redemption hereunder has expired.
               (iv) The Company may, at its option, pay the Redemption Price in
cash, Common Shares (based on the “current market price,” as defined in
Section 11(d)(i) hereof, of the Common Shares at the time of redemption) or any
other form of consideration deemed appropriate by the Board of Directors.
          (c) Immediately upon the action of the Board of Directors of the
Company ordering the redemption of the Rights, evidence of which shall have been
filed with the Rights Agent and without any further action and without any
notice, the right to exercise the Rights will terminate and the only right
thereafter of the holders of Rights shall

 



--------------------------------------------------------------------------------



 



be to receive the Redemption Price for each Right so held. Promptly after the
action of the Board of Directors ordering the redemption of the Rights, the
Company shall give notice of such redemption to the Rights Agent and the holders
of the then outstanding Rights by mailing
such notice to all such holders at each holder’s last address as it appears upon
the registry books of the Rights Agent or, prior to the Distribution Date, on
the registry books of the transfer agent for the Common Shares. Any notice which
is mailed in the manner herein provided shall be deemed given, whether or not
the holder receives the notice. Each such notice of redemption will state the
method by which the payment of the Redemption Price will be made.
     Section 24. Notice of Certain Events.
          (a) In case the Company shall propose, at any time after the
Distribution Date, (i) to pay any dividend payable in shares of any class to the
holders of Preferred Shares or to make any other distribution to the holders of
Preferred Shares (other than a regular quarterly cash dividend out of earnings
or retained earnings of the Company), or (ii) to offer to the holders of
Preferred Shares rights or warrants to subscribe for or to purchase any
additional shares of Preferred Shares or shares of stock of any class or any
other securities, rights or options, or (iii) to effect any reclassification of
its Preferred Shares (other than a reclassification involving only the
subdivision of outstanding Preferred Shares), or (iv) to effect any
consolidation or merger into or with any other Person (other than a Subsidiary
of the Company in a transaction which complies with Section 11(n) hereof), or to
effect any sale or other transfer (or to permit one or more of its Subsidiaries
to effect any sale or other transfer), in one transaction or a series of related
transactions, of more than 50% of the assets or earning power of the Company and
its Subsidiaries (taken as a whole) to any other Person or Persons (other than
the Company or any of its Subsidiaries in one or more transactions each of which
complies with Section 11(n) hereof), or (v) to effect the liquidation,
dissolution or winding up of the Company, then, in each such case, the Company
shall give to each holder of a Rights Certificate, to the extent feasible and in
accordance with Section 25 hereof, a notice of such proposed action, which shall
specify the record date for the purposes of such share dividend, distribution of
rights or warrants, or the date on which such reclassification, consolidation,
merger, sale, transfer, liquidation, dissolution, or winding up is to take place
and the date of participation therein by the holders of the Preferred Shares, if
any such date is to be fixed, and such notice shall be so given in the case of
any action covered by clause (i) or (ii) above at least twenty (20) days prior
to the record date for determining holders of the Preferred Shares for purposes
of such action, and in the case of any such other action, at least twenty
(20) days prior to the date of the taking of such proposed action or the date of
participation therein by the holders of the Preferred Shares, whichever shall be
the earlier.
          (b) In case any of the events set forth in Section 11(a)(ii) hereof
shall occur, then, in any such case, (i) the Company shall as soon as
practicable thereafter give to each holder of a Rights Certificate, to the
extent feasible and in accordance with Section 25 hereof, a notice of the
occurrence of such event, which shall specify the event and the consequences of
the event to holders of Rights under

 



--------------------------------------------------------------------------------



 



Section 11(a)(ii) hereof, and (ii) all references in the preceding paragraph to
Preferred Shares shall be deemed thereafter to refer to Common Shares and/or, if
appropriate, other securities.
     Section 25. Notices. Notices or demands authorized by this Agreement to be
given or made by the Rights Agent or by the holder of any Rights Certificate to
or on the Company shall be sufficiently given or made if delivered by hand, sent
by overnight courier or sent by first-class mail, postage prepaid, addressed
(until another address is filed in writing with the Rights Agent) as follows:
LNB Bancorp, Inc.
457 Broadway
Lorain, Ohio 44052
Attention: Corporate Secretary
Subject to the provisions of Section 21, any notice or demand authorized by this
Agreement to be given or made by the Company or by the holder of any Rights
Certificate to or on the Rights Agent shall be sufficiently given or made if
delivered by hand, sent by overnight courier or sent by first-class mail,
postage prepaid, addressed (until another address is filed in writing with the
Company) as follows:
Registrar and Transfer Company
10 Commerce Drive
Cranford, New Jersey 07016
Attention: Vice President, Corporate Relations
                    800-866-1340
Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Rights Certificate (or, if
prior to the Distribution Date, to the holder of certificates representing
shares of Common Share) shall be sufficiently given or made if sent by
first-class mail, postage prepaid, addressed to such holder at the address of
such holder as shown on the registry books of the Company.
     Section 26. Supplements and Amendments.
          Prior to the Distribution Date and subject to the penultimate sentence
of this Section 26, the Company and the Rights Agent shall, if the Company so
directs, supplement or amend any provision of this Agreement without the
approval of any holders of certificates representing shares of Common Share.
From and after the Distribution Date and subject to the penultimate sentence of
this Section 26, the Company and the Rights Agent shall, if the Company so
directs, supplement or amend this Agreement without the approval of any holders
of Rights Certificates in order (i) to cure any ambiguity, (ii) to correct or
supplement any provision contained herein which may be defective or inconsistent
with any other provisions herein, (iii) to shorten or lengthen any time period
hereunder, or (iv) to change or supplement the provisions hereunder in any
manner which the Company may deem necessary or desirable and which shall not
adversely affect the interests of the holders of Rights Certificates (other than
an Acquiring Person or an Affiliate or Associate of any Acquiring Person);
provided, this Agreement may not be supplemented or amended to lengthen,
pursuant to clause (iii) of this sentence, (A) a time period

 



--------------------------------------------------------------------------------



 



relating to when the Rights may be redeemed at such time as the Rights are not
then redeemable, or (B) any other time period unless such lengthening of such
other time period is for the purpose of protecting, enhancing or clarifying the
rights of, and/or the benefits to, the holders of Rights. Upon the delivery of a
certificate from an appropriate officer of the Company which states that the
proposed supplement or amendment is in compliance with the terms of this Section
26, the Rights Agent shall execute such supplement or amendment. Notwithstanding
anything contained in this Agreement to the contrary, no supplement or amendment
shall be made which changes the Redemption Price, the Final Expiration Date, the
Purchase Price or the number of one one-hundredths of a Preferred Share for
which a Right is exercisable. Prior to the Distribution Date, the interests of
the holders of Rights shall be deemed coincident with the interests of the
holders of Common Shares.
     Section 27. Successors.
          All the covenants and provisions of this Agreement by or for the
benefit of the Company or the Rights Agent shall bind and inure to the benefit
of their respective successors and assigns hereunder.
     Section 28. Determinations and Actions by the Board of Directors, etc.
     For all purposes of this Agreement, any calculation of the number of Common
Shares outstanding at any particular time, including for purposes of determining
the particular percentage of such outstanding Common Shares of which any Person
is the Beneficial Owner, shall be made in accordance with the last sentence of
Rule 13d-3(d)(1)(i) of the General Rules and Regulations under the Exchange Act
as in effect on the date hereof. The Board of Directors of the Company (or, as
set forth herein, certain specified members thereof) shall have the exclusive
power and authority to administer this Agreement and to exercise all rights and
powers specifically granted to the Board of Directors of the Company or to the
Company, or as may be necessary or advisable in the administration of this
Agreement, including, without limitation, the right and power to (i) interpret
the provisions of this Agreement, and (ii) make all determinations deemed
necessary or advisable for the administration of this Agreement (including, but
not limited to, a determination to redeem or not redeem the Rights or to amend
this Agreement). All such actions, calculations, interpretations and
determinations (including, for purposes of clause (y) below, all omissions with
respect to the foregoing) which are done or made by the Board of Directors of
the Company in good faith, shall (x) be final, conclusive and binding on the
Company, the Rights Agent, the holders of the Rights and all other parties, and
(y) not subject the Board to any liability to the holders of the Rights.
     Section 29. Benefits of This Agreement.
          Nothing in this Agreement shall be construed to give to any Person
other than the Company, the Rights Agent and the registered holders of the
Rights Certificates (and, prior to the Distribution Date, registered holders of
the Common Shares) any legal or equitable right, remedy or claim under this
Agreement; but this Agreement shall be for the sole and exclusive benefit of the
Company, the Rights Agent

 



--------------------------------------------------------------------------------



 



and the registered holders of the Rights Certificates (and, prior to the
Distribution Date, registered holders of the Common Shares).
     Section 30. Severability.
          If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated; provided, however, that
notwithstanding anything in this Agreement to the contrary, if any such term,
provision, covenant or restriction is held by such court or authority to be
invalid, void or unenforceable and the Board of Directors of the Company
determines in its good faith judgment that severing the invalid language from
this Agreement would adversely affect the purpose or effect of this Agreement,
the right of redemption set forth in Section 23 hereof shall be reinstated and
shall not expire until the close of business on the tenth business day following
the date of such determination by the Board of Directors of the Company.
     Section 31. Governing Law.
          This Agreement, each Right and each Rights Certificate issued
hereunder shall be deemed to be a contract made under the laws of the State of
Ohio and for all purposes shall be governed by and construed in accordance with
the laws of such State applicable to contracts made and to be performed entirely
within such State.
     Section 32. Counterparts.
          This Agreement may be executed in any number of counterparts and each
of such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.
     Section 33. Descriptive Headings.
          Descriptive headings of the several Sections of this Agreement are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and their respective corporate seals to be hereunto affixed and
attested, all as of the day and year first above written.

Attest:   LNB BANCORP, INC.

                 
By
  /s/ Thomas P. Ryan       By   /s/ Gary C. Smith
 
               
 
  Thomas P. Ryan
Secretary           Gary C. Smith
President and
Chief Executive Officer

                  Attest:       REGISTRAR AND TRANSFER COMPANY              
 
               
By
  /s/ William P. Tatler       By   /s/ Diane Sayek
 
               
 
  Name: William P. Tatler           Name: Diane Sayek     Title: Vice President
& Assistant Secretary   Title: Vice President

 



--------------------------------------------------------------------------------



 



Exhibit A
SECOND AMENDED ARTICLES OF INCORPORATION
OF
LNB BANCORP, INC.
     These Second Amended Articles of Incorporation (the “Articles”) of LNB
Bancorp, Inc. (“Corporation”) hereby supersede Corporation’s existing Amended
Articles of Incorporation and shall read as follows:
     FIRST. The name of Corporation shall be LNB Bancorp, Inc.
     SECOND. The place in Ohio where Corporation’s principal office is to be
located is the City of Lorain, Lorain County.
     THIRD. The purpose for which Corporation is formed is to engage in any
lawful act or activity for which corporations may be formed under
Sections 1701.01 through 1701.98, inclusive, of the Ohio Revised Code, including
(but not limited to) to qualify and act as a “financial
holding company” as defined by the Gramm-Leach-Bliley Act of 1999.
     FOURTH. The number of shares (collectively, the “Shares”) which Corporation
is authorized to have outstanding is 16,000,000 Shares consisting of:
(i) 15,000,000 of common Shares, One Dollar ($1.00) par value (the “Common
Shares”); and (ii) 1,000,000 of voting preferred Shares, no par value (the
“Voting Preferred Shares”) as follows:
     A. Common Shares:
          The holders of the Common Shares are entitled at all times to one
(1) vote for each Share and to such dividends as the Board of
Directors (herein called the “Board”) may in its discretion periodically
declare, subject, however, to the voting and dividend rights of the holders of
the Voting Preferred Shares. In the event of any liquidation, dissolution or
winding up of Corporation, the remaining assets of Corporation after the payment
of all debts and necessary expenses shall be distributed among the holders of
the Common Shares pro rata in accordance with their respective Share holdings,
subject, however, to the rights of the holders of the Voting Preferred Shares
then outstanding. The Common Shares are subject to all of the terms and
provisions of the Voting Preferred Shares as established by the Board in
accordance with this Article FOURTH.
     B. Voting Preferred Shares:
          The Board is hereby expressly authorized in its discretion to adopt
amendments to the Articles to provide for the issuance of one
(1) or more series of Voting Preferred Shares; to establish periodically the
number of Shares to be included in each such series; and to fix the designation,
powers, preferences, dividend rights and other rights of the Voting Preferred
Shares of each such series and any qualifications, limitations or restrictions
thereof, to the fullest extent permitted by law. When voting as a class, the
holders of the Voting Preferred Shares shall be entitled at all times to one
(1) vote for each Voting Preferred Share. Voting Preferred Shares redeemed or

 



--------------------------------------------------------------------------------



 



otherwise acquired by Corporation shall become authorized but unissued Voting
Preferred Shares, shall be unclassified as to series, and may thereafter be
reissued in the same manner as other authorized but unissued Voting Preferred
Shares.
     C. Series A Voting Preferred Shares:
          From the authorized number of Voting Preferred Shares of Corporation,
a series of Voting Preferred Shares designated as “Series A Voting Preferred
Shares” is hereby created and shall consist of 750,000 Shares, without par
value, of which the preferences, relative and other rights, and the
qualifications, limitations or restrictions thereof shall be (in addition to
those set forth elsewhere in these Articles) as follows:
     1. Dividends and Distribution.
          (a) In preference to the holders of Common Shares and of any
outstanding junior Shares of Corporation, but subject to the prior and superior
rights of the holders of any Shares of any series of Voting Preferred Shares
ranking prior and superior to the Shares of Series A Voting Preferred Shares
with respect to dividends, the holders of Series A Voting Preferred Shares shall
be entitled to receive (when, as and if declared by the Board) from funds
legally available for the purpose, quarterly dividends payable in cash on the
first Business Day of January, April, July and October in each year (each such
date being referenced herein as a “Quarterly Dividend Payment Date”, and
“Business Day” meaning any day other than a Saturday, Sunday or a day on which
banking institutions in the State of Ohio are authorized or obligated by law or
executive order to close), commencing on the first Quarterly Dividend Payment
Date after the first issuance of a Share or fraction of a Share of Series A
Voting Preferred Shares. Such dividends shall be in an amount per Share (rounded
to the nearest cent) equal to the greater of: (a) One Dollar ($1.00), or
(b) subject to the provision for adjustment hereinafter set forth, 100 times the
aggregate per Share amount of all cash dividends and 100 times the aggregate per
Share amount (payable in kind) of all non-cash dividends or other distributions
(other than a dividend payable in Common Share or other subdivision of the
outstanding Common Shares, by reclassification or otherwise, declared on the
Common Shares) since the immediately preceding Quarterly Dividend Payment Date,
or, with respect to the first Quarterly Dividend Payment Date, since the first
issuance of any Share or fraction of a Share of Series A Voting Preferred
Shares. If Corporation shall, on or after November 6, 2000 (the “Rights
Declaration Date”), (i) declare any dividend on Common Shares payable in Common
Shares, (ii) subdivide the outstanding Common Shares, or (iii) combine the
outstanding Common Shares into a smaller number of Shares, then (in each such
case) the amount to which holders of Series A Voting Preferred Shares were
entitled immediately prior to such event under clause (b) of the preceding
sentence shall be adjusted by multiplying such amount by a fraction, the
numerator of which is the number of Common Shares outstanding immediately after
such event and the denominator of which is the number of Common Shares
outstanding immediately prior to such event.

 



--------------------------------------------------------------------------------



 



          (b) The Board shall declare a dividend or distribution on the Series A
Voting Preferred Shares as provided in paragraph (a) above immediately after it
declares a dividend or distribution on the Common Shares (other than a dividend
payable in Shares of Common Shares); provided that, subject to the requirements
of applicable law, in the event no dividend or distribution has been declared on
the Common Shares during the period between any Quarterly Dividend Payment Date
and the next subsequent Quarterly Dividend Payment Date, a dividend of One
Dollar ($1.00) per Share on the Series A Voting Preferred Shares shall
nevertheless be payable on such subsequent Quarterly Dividend Payment Date.
          (c) Dividends shall accrue and be cumulative on outstanding Series A
Voting Preferred Shares from the Quarterly Dividend Payment Date next preceding
the date of issue of such Shares of Series A Voting Preferred Shares, unless:
(i) the date of issue of such Shares is prior to the record date for the first
Quarterly Dividend Payment Date, in which case dividends on such Shares shall
accrue from the date of issue of such Shares, or (ii) the date of issue is a
Quarterly Dividend Payment Date or is a date after the record date for the
determination of holders of Series A Voting Preferred Shares entitled to receive
a quarterly dividend and before such Quarterly Dividend Payment Date, in either
of which events such dividends shall accrue and be cumulative from such
Quarterly Dividend Payment Date. Accrued but unpaid dividends shall not bear
interest. Dividends paid on Series A Voting Preferred Shares in an amount less
than the total amount of such dividends at the time accrued and payable on such
Shares shall be allocated pro rata on a Share-by-Share basis among all such
Shares at the time outstanding. The Board may fix a record date for the
determination of holders of Series A Voting Preferred Shares entitled to receive
payment of a dividend or distribution declared thereon, which record date shall
be no more than sixty (60) days prior to the date fixed for the payment thereof.
     2. Voting Rights. The holders of Series A Voting Preferred Shares shall
have the following voting rights, in addition to
those set forth elsewhere in this Article FOURTH:
          (a) Subject to the provision for adjustment hereinafter set forth,
each Series A Voting Preferred Share shall entitle the holder thereof to one
hundred (100) votes on all matters submitted to a vote of the shareholders of
Corporation. If Corporation shall at any time on or after the Rights Declaration
Date: (i) declare any dividend on Common Shares payable in Common Shares,
(ii) subdivide the outstanding Common Shares, or (iii) combine the outstanding
Common Shares into a small number of Shares, then (in each such case) the number
of votes per Share to which holders of Series A Voting Preferred Shares were
entitled immediately prior to such event shall be adjusted by multiplying such
number by a fraction, the numerator of which is the number of Common Shares
outstanding immediately after such event and the denominator of which is the
number of Common Shares outstanding immediately prior to such event.
          (b) Except as otherwise provided herein or by law, the holders of
Series A Voting Preferred Shares and the holders of Common Shares shall vote
together as one class on all matters submitted to a vote of shareholders of
Corporation.

 



--------------------------------------------------------------------------------



 



          (c) Except as set forth herein, the holders of Series A Voting
Preferred Shares shall have no special voting rights and their consent shall not
be required (except to the extent they are entitled to vote as set forth in
these Articles or by law) for taking any corporate action.
     3. Certain Restrictions.
          (a) Whenever quarterly dividends or other dividends or distributions
payable on the Series A Voting Preferred Shares as
provided in Section 1 of paragraph C. (Series A Voting Preferred Shares)of
Article FOURTH are in arrears, thereafter and until all accrued and unpaid
dividends and distributions (whether or not declared) on Series A Voting
Preferred Shares outstanding shall have been paid in full, the Corporation shall
not:
(i) declare or pay dividends or make any other distributions on Shares ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Voting Preferred Shares;
(ii) declare or pay dividends or make any other distributions on any Shares
ranking on a parity (either as to dividends or upon liquidation, dissolution or
winding up) with the Series A Voting Preferred Shares,
except dividends paid ratably on the Series A Voting Preferred Shares and all
such parity Shares on which dividends are payable or in arrears in proportion to
the total amounts to which the holders of all such Shares are then entitled;
(iii) redeem or purchase or otherwise acquire for consideration Shares ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Junior Voting Preferred Shares; provided, however, that
Corporation may at any time redeem, purchase or otherwise acquire any such
junior Shares in exchange for any Shares of Corporation ranking junior (either
as to dividends or upon dissolution, liquidation or winding up) to the Series A
Voting Preferred Shares; and
(iv) purchase or otherwise acquire for consideration any Series A Voting
Preferred Shares or any Shares ranking on a parity with the Series A Voting
Preferred Shares, except in accordance with a purchase offer made in writing or
by publication (as determined by the Board) to all holders of such Shares upon
such terms as the Board, after consideration of the respective annual dividend
rates and other relative rights and preferences of the respective series and
classes, determines in good faith will result in fair and equitable treatment
among the respective series or classes.
          b) Corporation shall not permit any subsidiary of Corporation to
purchase or otherwise acquire for consideration any

 



--------------------------------------------------------------------------------



 



Shares of Corporation unless, pursuant to paragraph (a) of this Section 3,
Corporation could purchase or otherwise acquire such Shares at such time and in
such manner.
     4. Reacquired Shares. Any Series A Voting Preferred Shares purchased or
otherwise acquired by Corporation in any manner whatsoever shall be retired and
cancelled promptly after such acquisition. All such Shares, upon their
cancellation, shall become authorized but unissued Voting Preferred Shares,
without designation as to series, and may be reissued as part of any series of
Voting Preferred Shares created by the Board (including Series A Voting
Preferred Shares)subject to the condition and restrictions on issuance set forth
herein.
     5. Liquidation, Dissolution or Winding Up. Upon any liquidation,
dissolution or winding up of Corporation, no distribution
shall be made to:
          (a) The holder of Shares ranking junior (either as to dividends or
upon liquidation, dissolution or winding up) to the Series A Voting Preferred
Shares, unless (prior thereto) the holders of Series A Voting Preferred Shares
have received the greater of: (i) One Dollar ($1.00) per Share ($0.001 per one
one-hundredth of a Share), plus an amount equal to accrued and unpaid dividends
and distributions thereon (whether or not declared) to the date of such payment,
or (ii) an aggregate amount per Share, subject to the provision for adjustment
herein set forth, equal to 100 times the aggregate amount to be distributed per
Share to holders of Common Shares; or
          (b) The holders of Shares ranking on a parity (either as to dividends
or upon liquidation, dissolution or winding up) with the Series A Voting
Preferred Shares, except distributions made ratably on the Series A Voting
Preferred Shares and all other such parity Shares in proportion to the total
amounts to which the holders of all such Shares are entitled upon such
liquidation, dissolution or winding up.
          If Corporation shall at any time declare or pay any dividend on Common
Shares payable in Common Shares, or effect a subdivision or combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a greater or lesser number of Common Shares, then (and in each
such event) the aggregate amount to which the holder of each Share of Series A
Voting Preferred Shares was entitled immediately prior to such event under
paragraph (a)of this Section 5 shall be adjusted by multiplying such amount by a
fraction, the numerator of which is the number of Common Shares outstanding
immediately after such event and the denominator of which is the number of
Common Shares that were outstanding immediately prior to such event.
     6. Combination. If Corporation shall enter into any consolidation, merger,
combination or other transaction in which the Common Shares are exchanged for or
changed into other stock, securities, cash or any other property, then (in each
such event) the Series A Voting Preferred Shares shall at the same time be
similarly exchanged or changed in an amount per Share (subject to the provision
for adjustment hereinafter set forth) equal to 100 times the aggregate amount of
stock, securities, cash or any other property (payable in

 



--------------------------------------------------------------------------------



 



kind), as the case may be, into which or for which each Common Share is changed
or exchanged. If, at any time on or after the Rights Declaration Date,
Corporation (i) declares any dividend on Common Shares payable in Common Shares,
(ii) subdivides the outstanding Common Shares; or (iii) combines the outstanding
Common Shares into a smaller number of Shares, then (in each such case) the
amount set forth in the preceding sentence with respect to the exchange or
change of Series A Voting Preferred Shares shall be adjusted by multiplying such
amount by a fraction, the numerator of which is the number of Common Shares
outstanding immediately after such event and the denominator of which is the
number of Common Shares that were outstanding immediately prior to such event.
     7. No Redemption. The Series A Voting Preferred Shares shall not be
redeemable; provided, however, that Corporation may acquire Series A Voting
Preferred Shares in any other manner permitted by law or these Articles.
     8. Ranking. Unless otherwise provided in these Articles or any subsequent
amendment of these Articles relating to a subsequent series of preferred Shares
of Corporation, the Series A Voting Preferred Shares shall rank junior to all
other series of Corporation’s Voting Preferred Shares as to the payment of
dividends and the distribution of assets on liquidation, dissolution or winding
up and shall rank senior to the Common Shares.
     9. Amendment. These Articles shall not be further amended in any manner
which would materially and adversely alter or change the powers, preference or
special rights of the Series A Voting Preferred Shares without the affirmative
vote of the holders of at least a majority of the outstanding Series A Voting
Preferred Shares, voting together as a single series.
     10. Fractional Shares. Series A Voting Preferred Shares may be issued in
fractions of a Share (in one one-hundredth (1/100) of a Share and integral
multiples thereof) that shall entitle the holder (in proportion to such holder’s
fractional Shares) to exercise voting rights, receive dividends, participate in
distributions and to have the benefit of all other rights of holders of Series A
Voting Preferred Shares.
          FIFTH. Except as otherwise provided in these Articles, Corporation is
hereby authorized to purchase through action of the Board, without the approval
of the holders of any Shares of any class and upon such terms and conditions as
the Board determines: (1) Shares of any class or series issued by Corporation,
subject to express terms of such Shares; (2) any security or other obligation of
the Corporation which may confer upon the holder thereof the right to convert
such security or obligation into Shares of any class or series authorized by
these Articles; (3) any security or other obligation which may confer upon the
holder thereof the right to purchase Shares of any class or series authorized by
these Articles; and (4) Shares of any class issued by Corporation if and when
any holder of such Shares desires to (or, upon the happening of any event, is
required to) sell such Shares.
          SIXTH. No holder of any Shares of any class shall have the right to
vote cumulatively in the election of Directors to the Board.
          SEVENTH. No holder of the Shares of any class shall have any
preemptive right to subscribe for or to purchase any Shares of any class whether
now or hereafter authorized.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form of Rights Certificate]
Certificate No. R-
                     Rights
NOT EXERCISABLE AFTER OCTOBER 23, 2010 OR EARLIER IF REDEEMED BY THE COMPANY.
THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE COMPANY, AT $.001 PER
RIGHT ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT. UNDER CERTAIN
CIRCUMSTANCES, RIGHTS BENEFICIALLY OWNED BY AN ACQUIRING PERSON (AS SUCH TERM IS
DEFINED IN THE RIGHTS AGREEMENT) AND ANY SUBSEQUENT HOLDER OF SUCH RIGHTS MAY
BECOME NULL AND VOID. [THE RIGHTS REPRESENTED BY THIS RIGHTS CERTIFICATE ARE OR
WERE BENEFICIALLY OWNED BY A PERSON WHO WAS OR BECAME AN ACQUIRING PERSON OR AN
AFFILIATE OR ASSOCIATE OF AN ACQUIRING PERSON (AS SUCH TERMS ARE DEFINED IN THE
RIGHTS AGREEMENT). ACCORDINGLY, THIS RIGHTS CERTIFICATE AND THE RIGHTS
REPRESENTED HEREBY MAY BECOME NULL AND VOID IN THE CIRCUMSTANCES SPECIFIED IN
SECTION 7(e) OF SUCH AGREEMENT.]*
Rights Certificate
LNB BANCORP, INC.
This certifies that, or registered assigns, is the registered owner of the
number of Rights set forth above, each of which entitles the owner thereof,
subject to the terms, provisions and conditions of the Rights Agreement, dated
as of October 24, 2000 (the “Rights Agreement”), between LNB Bancorp, Inc., an
Ohio corporation (the “Company”), and Registrar and Transfer Company, a New
Jersey corporation, (the “Rights Agent”), to purchase from the Company at any
time prior to 5:00 P.M. (Lorain, Ohio time) on October 24, 2000 at the office or
offices of the Rights Agent designated for such purpose, or its successors as
Rights Agent, one one-hundredth of a fully paid, non-assessable share of
Series A Voting Preferred Shares (the “Preferred Shares”) of the Company, at a
purchase price of $60 per one one-hundredth of a share (the “Purchase Price”),
upon presentation and surrender of this Rights Certificate with the Form of
Election to Purchase and related Certificate duly executed. The Purchase Price
may be paid in cash or by certified bank check or money order payable to the
order of the Company. The number of Rights evidenced by this Rights Certificate
(and the number of shares which may be purchased upon exercise thereof) set
forth above, and the Purchase Price per share set forth above, are the number
and Purchase Price as of October 23, 2010, based on the Preferred Shares as
constituted at such date.
 

*   The portion of the legend in brackets shall be inserted only if applicable
and shall replace the preceding sentence.

 



--------------------------------------------------------------------------------



 



     Upon the occurrence of a Section 11(a)(ii) Event (as such term is defined
in the Rights Agreement), if the Rights evidenced by this Rights Certificate are
beneficially owned by (i) an Acquiring Person or an Affiliate or Associate of an
Acquiring Person (as such terms are defined in the Rights Agreement), (ii) a
transferee of any such Acquiring Person, Associate or Affiliate, or (iii) under
certain circumstances specified in the Rights Agreement, a transferee of a
person who, after such transfer, became an Acquiring Person or an Affiliate or
Associate of any Acquiring Person, such Rights shall become null and void and no
holder hereof shall have any right with respect to such Rights from and after
the occurrence of such Section 11(a)(ii)Event.
     As provided in the Rights Agreement, the Purchase Price and the number and
kind of Preferred Shares or other securities which may be purchased upon the
exercise of the Rights evidenced by this Rights Certificate are subject to
modification and adjustment upon the happening of certain events, including
Triggering Events (as such term is defined in the Rights Agreement).
     This Rights Certificate is subject to all of the terms, provisions, and
conditions of the Rights Agreement, which terms, provisions and conditions are
hereby incorporated herein by reference and made a part hereof and to which
Rights Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities hereunder of the
Rights Agent, the Company and the holders of the Rights Certificates, which
limitations of rights include the temporary suspension of the exercisability of
such Rights under the specific circumstances set forth in the Rights Agreement.
Copies of the Rights Agreement are available upon written request to the
Company.
     This Rights Certificate, with or without other Rights Certificates, upon
surrender at the principal office or offices of the Rights Agent designated for
such purpose, may be exchanged for another Rights Certificate or Rights
Certificates of like tenor and date evidencing Rights entitling the holder to
purchase a like aggregate number of one one-hundredths of a Preferred Share as
the Rights evidenced by the Rights Certificate or Rights Certificates
surrendered shall have entitled such holder to purchase. If this Rights
Certificate shall be exercised in part, the holder shall be entitled to receive
upon surrender hereof another Rights Certificate or Rights Certificates for the
number of whole Rights not exercised.
     Subject to the provisions of the Rights Agreement, the Rights evidenced by
this Certificate may be redeemed by the Company at its option at a redemption
price of $.001 per Right at any time prior to the earlier of the close of
business on (i) the tenth business day following the Share Acquisition Date (as
such time period may be extended pursuant to the Rights Agreement), and (ii) the
Final Expiration Date. After the expiration of the redemption period, the
Company’s right of redemption may be reinstated if an Acquiring Person reduces
his beneficial ownership to less than 15% of the outstanding Common Shares in a
transaction or series of transactions not involving the Company and there are no
other Acquiring Persons.

 



--------------------------------------------------------------------------------



 



     The Company may (but shall not be required to) issue fractional Preferred
Shares upon the exercise of any Right or Rights evidenced hereby (other than
fractions which are integral multiples of one one-hundredth of a Preferred
Shares, which may, at the election of the Company, be evidenced by depositary
receipts), and in lieu thereof a cash payment may be made, as provided in the
Rights Agreement.
     No holder of this Rights Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of Preferred Shares or
of any other securities of the Company which may at any time be issuable on the
exercise hereof, nor shall anything contained in the Rights Agreement or herein
be construed to confer upon the holder hereof, as such, any of the rights of a
shareholder of the Company or any right to vote for the election of directors or
upon any matter submitted to shareholders at any meeting thereof, or to give or
withhold consent to any corporate action, or, to receive notice of meetings or
other actions affecting shareholders except as provided in the Rights
Agreement), or to receive dividends or subscription rights, or otherwise, until
the Right or Rights evidenced by this Rights Certificate shall have been
exercised as provided in the Rights Agreement.
     This Rights Certificate shall not be valid or obligatory for any purpose
until it shall have been countersigned by the Rights Agent.
     WITNESS, the facsimile signature of the proper officers of the Company and
its corporate seal.
Dated as of                     ,                     

              ATTEST:       LNB BANCORP, INC.
 
           
 
          By:           Secretary       Name:
 
          Title:
 
            Countersigned:        
 
            REGISTRAR AND TRANSFER COMPANY        
 
           
By:
           
 
           
 
  Authorized Signature        

 



--------------------------------------------------------------------------------



 



[Form of Reverse Side of Rights Certificate]
FORM OF ASSIGNMENT
(To be executed by the registered holder if
such holder desires to transfer the Rights
Certificate.)
FOR VALUE RECEIVED
hereby
                                                                                                    
sells, assigns and transfers unto
 
(Please print name and address of transferee)
 
this Rights Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint Attorney, to transfer the
within Rights Certificate on the books of the within-named Company, with full
power of substitution.

     
Dated:                                         
   
 
   
 
  Signature

Signature Guaranteed:
Certificate
          The undersigned hereby certifies by checking the appropriate boxes
that:
          (1) this Rights Certificate o is o is not being sold, assigned and
transferred by or on behalf of a Person who is or was an Acquiring Person or an
Affiliate or Associate of an Acquiring Person (as such terms are defined
pursuant to the Rights Agreement);
          (2) after due inquiry and to the best knowledge of the undersigned, it
o did o did not acquire the Rights evidenced by this Rights Certificate from any
Person who is, was or subsequently became an Acquiring Person or an Affiliate or
Associate of an Acquiring Person.

 



--------------------------------------------------------------------------------



 



     
Dated:                     ,                     
                                                              
 
  Signature

Signature Guaranteed:
NOTICE
          The signature to the foregoing Assignment and Certificate must
correspond to the name as written upon the face of this Rights Certificate in
every particular, without alteration or enlargement or any change whatsoever.
FORM OF ELECTION TO PURCHASE
(To be executed if holder desires to
exercise Rights represented by the
Rights Certificate.)
To: LNB BANCORP, INC.
The undersigned hereby irrevocably elects to exercise Rights represented by this
Rights Certificate to purchase the Preferred Shares issuable upon the exercise
of the Rights (or such other securities of the Company or of any other person
which may be issuable upon the exercise of the Rights) and requests that
certificates for such shares be issued in the name of and delivered to:
Please insert social security or other identifying number
 
(Please print name and address)
 
          If such number of Rights shall not be all the Rights evidenced by this
Rights Certificate, a new Rights Certificate for the balance of such Rights
shall be registered in the name of and delivered to:
Please insert social security or other identifying number
 
(Please print name and address)
 

     
Dated:                     ,                     
                                                              
 
  Signature

 



--------------------------------------------------------------------------------



 



Signature Guaranteed:
Certification
The undersigned hereby certifies by checking the appropriate boxes that:
          (1) the Rights evidenced by this Rights Certificate o are o are not
being exercised by or on behalf of a Person who is or was an Acquiring Person or
an Affiliate or Associate of an Acquiring Person (as such terms are defined
pursuant to the Rights Agreement);
          (2) after due inquiry and to the best knowledge of the undersigned, it
o did o did not acquire the Rights evidenced by this Rights Certificate from any
Person who is, was or became an Acquiring Person or an Affiliate or Associate of
an Acquiring Person.

     
Dated:                     ,                     
                                                              
 
  Signature

Signature Guaranteed:
NOTICE
          The signature to the foregoing Election to Purchase and Certificate
must correspond to the name as written upon the face of this Rights Certificate
in every particular, without alteration or enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SUMMARY OF RIGHTS TO PURCHASE PREFERRED SHARES
     On October 24, 2000, the Board of Directors of LNB Bancorp, Inc. (the
“Company”) declared a dividend distribution of one Right for each outstanding
Common Share of the Company to shareholders of record at the close of business
on November 6, 2000. One Right will also be distributed for each Common Share
issued after November 6, 2000 until the Distribution Date (which is described in
the next paragraph). Each Right entitles the registered holder to purchase from
the Company units (“Units”) of Series A Voting Preferred Shares, no par value
(the “Preferred Shares”), at an exercise price of $60 per Right. The description
and terms of the Rights are set forth in a Rights Agreement dated as of
October 24, 2000 (the “Rights Agreement”) between the Company and Registrar and
Transfer Company as Rights Agent. The exercise price has been set at $60 based
upon the advice of the Company’s financial adviser.
     The Rights Agreement provides that the Rights will be evidenced by the
share certificates representing the Common Shares and no separate Rights
Certificates will be distributed until the “Distribution Date” which will be the
earlier to occur of (i) the close of business 10 business days following a
public announcement that a person or group of affiliated or associated persons
has acquired beneficial ownership of 15% or more of the outstanding Common
Shares (an “Acquiring Person”) or (ii) the close of business 10 business days
after the latest of (A) the commencement of, or announcement of an intention to
make, a tender offer or exchange offer the consummation of which would result in
a person or group becoming an Acquiring Person, (B) the date on which all
regulatory approvals required for the acquisition of shares pursuant to the
tender or exchange offer have been obtained or waived, or (C) the date on which
any approval required of shareholders of the person making the tender or
exchange offer is obtained. The definition of Acquiring Person excludes the
Company, any subsidiary of the Company or any of the Company’s employee benefit
plans.
     Until the Distribution Date (A) the Rights will be evidenced by the Common
Share certificates and will be transferred with and only with the Common Share
certificates, (B) new Common Share certificates issued after November 6, 2000
will contain a notation incorporating the Rights Agreement by reference and
(C) the surrender for transfer of any certificates for Common Shares outstanding
will also constitute the transfer of the Rights associated with the Common
Shares represented by the certificate.
     The Rights are not exercisable until the Distribution Date and will expire
at the close of business on October 23, 2010, unless the Company redeems them at
an earlier date. The Company’s ability to redeem the Rights is described below.

 



--------------------------------------------------------------------------------



 



     As soon as practicable after the Distribution Date, Rights Certificates
will be mailed to holders of record of the Common Shares as of the close of
business on the Distribution Date and thereafter, the separate Rights
Certificates alone will represent the Rights. Except for the issuance of Common
Shares in connection with outstanding options, convertible securities and as
otherwise determined by the Board of Directors, only Common Shares issued prior
to the Distribution Date will be issued with Rights.
     Subject to the right of the Company to redeem the Rights as explained
below, in the event that any person becomes an Acquiring Person, each holder of
a Right, other than the Acquiring Person, will then have the right (the “Flip-In
Right”) to receive upon exercise the Units of Preferred Shares (or, in certain
circumstances, other securities of the Company) having a value (immediately
prior to such triggering event) equal to two times the exercise price of the
Right. For this purpose, a Unit of Preferred Shares is deemed to have the same
value as the market price of the Company’s Common Shares at that time. One Unit
of Preferred Shares has rights which are comparable in terms of dividends and
voting power and upon liquidation to one Common Share. Each Flip-In Right will
entitle the holder, other than the Acquiring Person, to purchase from the
Company Units of Preferred Shares at 50% of market value.
     All Rights that are beneficially owned by any Acquiring Person will be null
and void.
     In the event that, at any time following the acquisition of 15% or more of
the Company’s Common Shares by a person or group, (i) the Company is acquired in
a merger or other business combination transaction in which the Company is not
the surviving corporation, or (ii) 50% or more of the Company’s assets or
earning power is sold or transferred, each holder of a Right, other than the
Acquiring Person, will then have the right to receive, upon exercise, common
stock of the acquiring company having a value equal to two times the exercise
price of the Right.
     A person or group of affiliated persons will not trigger the separation and
exercisability of the Rights if that person or group becomes the beneficial
owner of 15% or more of the Common Shares solely as a result of the Company’s
reducing the number of outstanding shares, unless that person or group
subsequently acquires an additional 1.0% or more of the then outstanding Common
Shares.
     The Company may redeem the Rights in whole, but not in part, at a price of
$.001 per Right, at any time until the close of business 10 business days
following acquisition of 15% or more of the Company’s Common Shares by a person
or group.
     Until a Right is exercised, the holder of the Right, as such, will have no
rights as a shareholder of the Company, including, without limitation, the right
to vote or to receive dividends.
     Other than those provisions relating to the principal economic terms of the
Rights, any of the provisions of the Rights Agreement may be amended by the
Board of Directors of the Company prior to the Distribution Date. After the
Distribution Date, the provisions of the

 



--------------------------------------------------------------------------------



 



Rights Agreement may be amended by the Board in order to cure any ambiguity, to
make changes which do not adversely affect the interests of holders of Rights
(excluding the interests of any Acquiring Person), or to shorten or lengthen any
time period under the Rights Agreement; provided, however, that no amendment to
adjust the time period governing redemption shall be made when the Rights are
not redeemable.
     The inability of a person or group that acquires 15% or more of the
Company’s Common Shares to exercise the Rights will result in a substantial
dilution of that person’s ownership level and voting power if there is any
significant exercise of the Rights by other shareholders. The ability of the
Board of Directors to redeem the Rights, and other provisions of the Rights
Plan, will enable the Board of Directors to avoid the effect of the Rights in
any negotiated acquisition of the Company that is first approved by the Board of
Directors.
     A copy of the Rights Agreement has been filed with the Securities and
Exchange Commission as an Exhibit to a Registration Statement on Form 8-A. A
copy of the Rights Agreement is available free of charge from the Company. This
summary description of the Rights does not purport to be complete and is
qualified in its entirety by reference to the Rights Agreement, which is
incorporated herein by reference.

 